Exhibit 10.1

Execution Version

COCA-COLA BOTTLING CO. CONSOLIDATED

$300,000,000

PRIVATE SHELF FACILITY

 

 

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

 

 

Dated June 10, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Not Part of Agreement)

 

              

Page

1.

  

AUTHORIZATION OF ISSUE OF NOTES

   1

2.

  

PURCHASE AND SALE OF NOTES.

   2    2A.   

[Reserved]

   2    2B.   

Purchase and Sale of Shelf Notes

   2    2B(1).   

Facility

   2    2B(2).   

Issuance Period

   2    2B(3).   

Periodic Spread Information

   2    2B(4).   

Request for Purchase

   3    2B(5).   

Rate Quotes

   3    2B(6).   

Acceptance

   4    2B(7).   

Market Disruption

   4    2B(8).   

Facility Closings

   4    2B(9).   

Fees

   5    2B(9)(i).   

Facility Fee

   5    2B(9)(ii).   

Issuance Fee

   5    2B(9)(iii).   

Delayed Delivery Fee

   5    2B(9)(iv).   

Cancellation Fee

   6

3.

  

CONDITIONS OF CLOSING

   7    3A.   

Closing Documents

   7    3B.   

Opinion of Purchaser’s Special Counsel

   8    3C.   

Representations and Warranties; No Default

   8    3D.   

Purchase Permitted by Applicable Laws

   8    3E.   

Payment of Fees and Expenses

   8    3F.   

Payment Instructions

   9    3G.   

Sale to Other Purchasers

   9    3H.   

Private Placement Number

   9



--------------------------------------------------------------------------------

4.

  

PREPAYMENTS

   9    4A.   

[Reserved]

   9    4B.   

Required Prepayments of Shelf Notes

   9    4C.   

Optional Prepayment with Yield-Maintenance Amount

   9    4D.   

Notice of Optional Prepayment

   9    4E.   

Application of Prepayments

   10    4F.   

No Acquisition of Notes

   10

5.

  

AFFIRMATIVE COVENANTS

   10    5A.   

Financial Statements; Notice of Defaults

   10    5B.   

Use of Proceeds

   11    5C.   

Certain Notices

   11    5D.   

Conduct of Business

   12    5E.   

Taxes

   12    5F.   

Insurance

   13    5G.   

Compliance with Law

   13    5H.   

Maintenance of Property

   13    5I.   

Inspection of Property

   13    5J.   

Preservation of Material Agreements

   13    5K.   

Payment of Claims

   13    5L.   

Information Required by Rule 144A

   14    5M.   

Subsidiary Guarantors

   14

6.

  

NEGATIVE COVENANTS

   15    6A.   

Merger, Consolidation, Etc

   15    6B.   

Liens

   15    6C.   

Asset Dispositions

   16    6D.   

Subsidiary Debt

   18    6E.   

Financial Covenants

   18    6E(1).   

Consolidated Cash Flow/Fixed Charges Ratio

   18    6E(2).   

Consolidated Funded Indebtedness/Cash Flow Ratio

   18    6F.   

Terrorism Sanctions Regulations

   18    6G.   

Most Favored Lender Status

   18

 

2



--------------------------------------------------------------------------------

7.

  

EVENTS OF DEFAULT

   19    7A.   

Acceleration

   19    7B.   

Rescission of Acceleration

   22    7C.   

Notice of Acceleration or Rescission

   22    7D.   

Other Remedies

   22

8.

  

REPRESENTATIONS, COVENANTS AND WARRANTIES

   23    8A.   

Organization; Corporate Power; Due Authorization

   23    8B.   

Enforceability

   23    8C.   

Financial Statements

   24    8D.   

No Material Adverse Change

   24    8E.   

Actions Pending

   24    8F.   

Margin Stock

   24    8G.   

Investment Company Status

   24    8H.   

No Untrue Statement of Material Fact

   25    8I.   

Annual Reports

   25    8J.   

Compliance with Laws

   25    8K.   

Taxes

   25    8L.   

Material Subsidiaries

   26    8M.   

Offering of Notes

   26    8N.   

Foreign Assets Control Regulations, Etc

   26    8O.   

Rule 144A

   28    9.   

REPRESENTATIONS OF THE PURCHASERS

   28    9A.   

Nature of Purchase

   28    9B.   

Source of Funds

   28    9C.   

Independent Investigation

   30

10.

  

DEFINITIONS; ACCOUNTING MATTERS

   30    10A.   

Yield-Maintenance Terms

   30    10B.   

Other Terms

   31    10C.   

Accounting Principles, Terms and Determinations

   44

11.

  

MISCELLANEOUS

   45    11A.   

Note Payments

   45    11B.   

Expenses; Indemnification

   45    11C.   

Consent to Amendments

   46

 

3



--------------------------------------------------------------------------------

   11D.   

Form, Registration, Transfer and Exchange of Notes; Lost Notes

   47    11E.   

Persons Deemed Owners; Participations

   48    11F.   

Survival of Representations and Warranties; Entire Agreement

   48    11G.   

Successors and Assigns

   48    11H.   

Independence of Covenants

   48    11I.   

Notices

   49    11J.   

Payments Due on Non-Business Days

   49    11K.   

Severability

   49    11L.   

Descriptive Headings

   49    11M.   

Satisfaction Requirement

   49    11N.   

Governing Law

   50    11O.   

Consent to Jurisdiction; Waiver or Immunities

   50    11P.   

WAIVER OF JURY TRIAL

   50    11Q.   

Severalty of Obligations

   51    11R.   

Counterparts

   51    11S.   

Binding Agreement

   51    11T.   

Maximum Interest Payable

   51    11U.   

Directly or Indirectly

   52    11V.   

Transaction References

   52

PURCHASER SCHEDULE

SCHEDULE 6B – EXISTING LIENS

SCHEDULE 6E – PERMITTED INDEBTEDNESS

SCHEDULE 8E – ACTIONS PENDING

SCHEDULE 8K – TAX CLAIMS

SCHEDULE 8J – LITIGATION

SCHEDULE 8L – SUBSIDIARIES AND MATERIAL SUBSIDIARIES

EXHIBIT A - FORM OF SHELF NOTE

EXHIBIT B – FORM OF FUNDS DELIVERY INSTRUCTION LETTER

EXHIBIT C - FORM OF REQUEST FOR PURCHASE

EXHIBIT D - FORM OF CONFIRMATION OF ACCEPTANCE

EXHIBIT E - FORM OF COMPLIANCE CERTIFICATE

 

4



--------------------------------------------------------------------------------

COCA-COLA BOTTLING CO. CONSOLIDATED

4100 Coca-Cola Plaza

Charlotte, NC 28211

As of June 10, 2016

PGIM, Inc. (“Prudential”)

The Prudential Insurance Company

    of America (“PICA”)

Each Prudential Affiliate (as hereinafter

defined) which becomes bound by certain

provisions of this Agreement as hereinafter

provided (together with PICA, the “Purchasers”)

c/o Prudential Capital Group

1075 Peachtree St., Suite 3600

Atlanta, Georgia 30309

Ladies and Gentlemen:

The undersigned, Coca-Cola Bottling Co. Consolidated (herein called the
“Company”), hereby agrees with you as follows:

1. AUTHORIZATION OF ISSUE OF NOTES.

The Company will authorize the issue of its senior promissory notes (the “Shelf
Notes”) in the aggregate principal amount of $300,000,000, to be dated the date
of issue thereof, to mature, in the case of each Shelf Note so issued, no more
than twelve (12) years after the date of original issuance thereof, to have an
average life, in the case of each Shelf Note so issued, of no more than twelve
(12) years after the date of original issuance thereof, to bear interest on the
unpaid balance thereof from the date thereof at the rate per annum, and to have
such other particular terms, as shall be set forth, in the case of each Shelf
Note so issued, in the Confirmation of Acceptance with respect to such Shelf
Note delivered pursuant to paragraph 2B(6), but with interest at the Default
Rate if an Event of Default described in paragraph 7A(i) or (ii) has occurred
and is continuing and at the Default Rate on any overdue Yield-Maintenance
Amount and interest, and to be substantially in the form of Exhibit A attached
hereto. The terms “Note”, “Notes”, “Shelf Note” and “Shelf Notes” as used herein
shall include each Shelf Note delivered pursuant to any provision of this
Agreement and each Shelf Note delivered in substitution or exchange for any such
Shelf Note pursuant to any such provision. Notes which have (i) the same final
maturity, (ii) the same principal prepayment dates, (iii) the same principal
prepayment amounts (as a percentage of the original principal amount of each
Note), (iv) the same interest rate, (v) the same interest payment periods and
(vi) the same date of issuance (which, in the case of a Note issued in exchange
for another Note, shall be deemed for these purposes the date on which such
Note’s ultimate predecessor Note was issued), are herein called a “Series” of
Notes.



--------------------------------------------------------------------------------

2. PURCHASE AND SALE OF NOTES.

2A. [Reserved].

2B. Purchase and Sale of Shelf Notes.

2B(1). Facility. Prudential is willing to consider, in its sole discretion and
within limits which may be authorized for purchase by Prudential and Prudential
Affiliates from time to time, the purchase of Shelf Notes pursuant to this
Agreement. The willingness of Prudential to consider such purchase of Shelf
Notes is herein called the “Facility”. The “Available Facility Amount” at any
time shall mean (x) $300,000,000 less (y) the aggregate principal amount of
Shelf Notes previously purchased and sold pursuant to this Agreement, less
(z) the aggregate principal amount of Accepted Notes that have not been
purchased and sold hereunder and for which closing has not been cancelled.
NOTWITHSTANDING THE WILLINGNESS OF PRUDENTIAL TO CONSIDER PURCHASES OF SHELF
NOTES, THIS AGREEMENT IS ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER
PRUDENTIAL NOR ANY PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT
OFFERS TO PURCHASE SHELF NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH
RESPECT TO SPECIFIC PURCHASES OF SHELF NOTES, AND THE FACILITY SHALL IN NO WAY
BE CONSTRUED AS A COMMITMENT BY PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.

2B(2). Issuance Period. Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) the third anniversary of the date of this
Agreement (or if such anniversary is not a Business Day, the Business Day next
preceding such anniversary) and (ii) the thirtieth day after Prudential shall
have given to the Company, or the Company shall have given to Prudential,
written notice stating that it elects to terminate the issuance and sale of
Shelf Notes pursuant to this Agreement (or if such thirtieth day is not a
Business Day, the Business Day next preceding such thirtieth day). The period
during which Shelf Notes may be issued and sold pursuant to this Agreement is
herein called the “Issuance Period”.

2B(3). Periodic Spread Information. Not later than 9:30 A.M. (New York City
time) on a Business Day during the Issuance Period if there is an Available
Facility Amount on such Business Day, the Company may request by telecopier or
telephone, and Prudential will, to the extent reasonably practicable, provide to
the Company on such Business Day (or, if such request is received after 9:30
A.M. (New York City time) on such Business Day, on the following Business Day),
information (by telecopier or telephone) with respect to various spreads at
which Prudential or Prudential Affiliates might be interested in purchasing
Shelf Notes of different average lives; provided, however, that the Company may
not make such requests more frequently than

 

2



--------------------------------------------------------------------------------

once in every five Business Days or such other period as shall be mutually
agreed to by the Company and Prudential. The amount and content of information
so provided shall be in the sole discretion of Prudential but it is the intent
of Prudential to provide information which will be of use to the Company in
determining whether to initiate procedures for use of the Facility. Information
so provided shall not constitute an offer to purchase Shelf Notes, and neither
Prudential nor any Prudential Affiliate shall be obligated to purchase Shelf
Notes at the spreads specified. Information so provided shall be representative
of potential interest only for the period commencing on the day such information
is provided and ending on the earlier of the fifth Business Day after such day
and the first day after such day on which further spread information is
provided. Prudential may suspend or terminate providing information pursuant to
this paragraph 2B(3) for any reason, including its determination that the credit
quality of the Company has declined since the date of this Agreement.

2B(4). Request for Purchase. The Company may from time to time during the
Issuance Period make requests for purchases of Shelf Notes (each such request
being herein called a “Request for Purchase”). Each Request for Purchase shall
be made to Prudential by telecopier or overnight delivery service, and shall
(i) specify the aggregate principal amount of Shelf Notes covered thereby, which
shall not be less than $25,000,000 and not be greater than the Available
Facility Amount at the time such Request for Purchase is made, (ii) specify the
principal amounts, final maturities, principal prepayment dates and amounts and
interest payment periods (quarterly or semi-annual in arrears) of the Shelf
Notes covered thereby, (iii) specify the use of proceeds of such Shelf Notes,
(iv) specify the proposed day for the closing of the purchase and sale of such
Shelf Notes, which shall be a Business Day during the Issuance Period not less
than 10 days and not more than 25 days after the making of such Request for
Purchase, (v) specify the number of the account and the name and address of the
depository institution to which the purchase prices of such Shelf Notes are to
be transferred on the Closing Day for such purchase and sale, (vi) certify that
the representations and warranties contained in paragraph 8 are true in all
material respects on and as of the date of such Request for Purchase after
giving effect to any updated schedules and that there exists on the date of such
Request for Purchase no Event of Default or Default, (vii) specify whether the
fee to be due pursuant to paragraph 2B(9)(ii) should be included in the rate
quotes Prudential may provide pursuant to paragraph 2B(5) or will be paid
separately by the Company on the Closing Day for such purchase and sale, and
(viii) be substantially in the form of Exhibit C attached hereto. Each Request
for Purchase shall be in writing and shall be deemed made when received by
Prudential.

2B(5). Rate Quotes. Not later than five Business Days after the Company shall
have given Prudential a Request for Purchase pursuant to paragraph 2B(4),
Prudential may, but shall be under no obligation to, provide to the Company by
telephone or telecopier, in each case between 9:30 A.M. and 1:30 P.M. New York
City time (or such later time as Prudential may elect) interest rate quotes for
the several principal amounts, maturities, principal prepayment schedules, and
interest payment periods of Shelf Notes specified in such Request for Purchase.
Each quote shall represent the interest rate per annum payable on the
outstanding principal balance of such Shelf Notes at which Prudential or a
Prudential Affiliate would be willing to purchase such Shelf Notes at 100% of
the principal amount thereof.

 

3



--------------------------------------------------------------------------------

2B(6). Acceptance. Within 30 minutes after Prudential shall have provided any
interest rate quotes pursuant to paragraph 2B(5) or such shorter period as
Prudential may specify to the Company (such period herein called the “Acceptance
Window”), the Company may, subject to paragraph 2B(7), elect to accept such
interest rate quotes as to not less than $25,000,000 aggregate principal amount
of the Shelf Notes specified in the related Request for Purchase. Such election
shall be made by an Authorized Officer of the Company notifying Prudential by
telephone or telecopier within the Acceptance Window that the Company elects to
accept such interest rate quotes, specifying the Shelf Notes (each such Shelf
Note being herein called an “Accepted Note”) as to which such acceptance (herein
called an “Acceptance”) relates. The day the Company notifies an Acceptance with
respect to any Accepted Notes is herein called the “Acceptance Day” for such
Accepted Notes. Any interest rate quotes as to which Prudential does not receive
an Acceptance within the Acceptance Window shall expire, and no purchase or sale
of Shelf Notes hereunder shall be made based on such expired interest rate
quotes. Subject to paragraph 2B(7) and the other terms and conditions hereof,
the Company agrees to sell to Prudential or a Prudential Affiliate, and
Prudential agrees to purchase, or to cause the purchase by a Prudential
Affiliate of, the Accepted Notes at 100% of the principal amount of such Notes.
As soon as practicable following the Acceptance Day, the Company, Prudential and
each Prudential Affiliate which is to purchase any such Accepted Notes will
execute a confirmation of such Acceptance substantially in the form of Exhibit D
attached hereto (herein called a “Confirmation of Acceptance”). If the Company
should fail to execute and return to Prudential within three Business Days
following receipt thereof a Confirmation of Acceptance with respect to any
Accepted Notes, Prudential may at its election at any time prior to its receipt
thereof cancel the closing with respect to such Accepted Notes by so notifying
the Company in writing.

2B(7). Market Disruption. Notwithstanding the provisions of paragraph 2B(6), if
Prudential shall have provided interest rate quotes pursuant to paragraph 2B(5)
and thereafter prior to the time an Acceptance with respect to such quotes shall
have been notified to Prudential in accordance with paragraph 2B(6) the domestic
market for U.S. Treasury securities or derivatives shall have closed or there
shall have occurred a general suspension, material limitation, or significant
disruption of trading in securities generally on the New York Stock Exchange or
in the domestic market for U.S. Treasury securities or derivatives, then such
interest rate quotes shall expire, and no purchase or sale of Shelf Notes
hereunder shall be made based on such expired interest rate quotes. If the
Company thereafter notifies Prudential of the Acceptance of any such interest
rate quotes, such Acceptance shall be ineffective for all purposes of this
Agreement, and Prudential shall promptly notify the Company that the provisions
of this paragraph 2B(7) are applicable with respect to such Acceptance.

2B(8). Facility Closings. Not later than 11:30 A.M. (New York City time) on the
Closing Day for any Accepted Notes, the Company will deliver each

 

4



--------------------------------------------------------------------------------

Purchaser listed in the Confirmation of Acceptance relating thereto at the
offices of the King & Spalding LLP, 1185 Avenue of the Americas, New York, New
York 10036, the Accepted Notes to be purchased by such Purchaser in the form of
one or more Notes in authorized denominations as such Purchaser may request for
each Series of Accepted Notes to be purchased on the Closing Day, dated the
Closing Day and registered in such Purchaser’s name (or in the name of its
nominee), against payment of the purchase price thereof by transfer of
immediately available funds for credit to the Company’s account specified in the
Request for Purchase of such Notes. If the Company fails to tender to any
Purchaser the Accepted Notes to be purchased by such Purchaser on the scheduled
Closing Day for such Accepted Notes as provided above in this paragraph 2B(8),
or any of the conditions specified in paragraph 3 shall not have been fulfilled
by the time required on such scheduled Closing Day, the Company shall, prior to
1:00 P.M., New York City time, on such scheduled Closing Day notify Prudential
(which notification shall be deemed received by each Purchaser) in writing
whether (i) such closing is to be rescheduled (such rescheduled date to be a
Business Day during the Issuance Period not less than one Business Day and not
more than 10 Business Days after such scheduled Closing Day (the “Rescheduled
Closing Day”)) and certify to Prudential (which certification shall be for the
benefit of each Purchaser) that the Company reasonably believes that it will be
able to comply with the conditions set forth in paragraph 3 on such Rescheduled
Closing Day and that the Company will pay the Delayed Delivery Fee in accordance
with paragraph 2B(9)(iii) or (ii) such closing is to be canceled. In the event
that the Company shall fail to give such notice referred to in the preceding
sentence, Prudential (on behalf of each Purchaser) may at its election, at any
time after 1:00 P.M., New York City time, on such scheduled Closing Day, notify
the Company in writing that such closing is to be canceled. Notwithstanding
anything to the contrary appearing in this Agreement, the Company may elect to
reschedule a closing with respect to any given Accepted Notes on not more than
one occasion, unless Prudential shall have otherwise consented in writing.

2B(9). Fees.

2B(9)(i). Facility Fee. In consideration for the time, effort and expense
involved in the preparation, negotiation and execution of this Agreement, at the
time of the execution and delivery of this Agreement by the Company and
Prudential, the Company will pay to Prudential in immediately available funds a
fee (herein called the “Facility Fee”) in the amount of $75,000.

2B(9)(ii). Issuance Fee. The Company will pay to Prudential in immediately
available funds a fee (herein called the “Issuance Fee”) on each Closing Day in
an amount equal to 0.10% of the aggregate principal amount of Notes sold on such
Closing Day, unless the Company shall have requested pursuant to the applicable
Request for Purchase that such fee be included in the rate quotes Prudential may
provide pursuant to paragraph 2B(5).

2B(9)(iii). Delayed Delivery Fee. If the closing of the purchase and sale of any
Accepted Note is delayed for any reason beyond the original Closing Day for such

 

5



--------------------------------------------------------------------------------

Accepted Note, the Company will pay to Prudential, for itself or the account of
the holders of Notes being purchased, (a) on the Cancellation Date or actual
closing date of such purchase and sale and (b) if earlier, the next Business Day
following 90 days after the Acceptance Day for such Accepted Note and on each
Business Day following 90 days after the prior payment hereunder, a fee (herein
called the “Delayed Delivery Fee”) calculated as follows:

(BEY - MMY) X DTS/360 X PA

where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; “MMY” means Money Market Yield, i.e., the yield per
annum on a commercial paper investment of the highest quality selected by
Prudential on the date Prudential receives notice of the delay in the closing
for such Accepted Note having a maturity date or dates the same as, or closest
to, the Rescheduled Closing Day or Rescheduled Closing Days (a new alternative
investment being selected by Prudential each time such closing is delayed);
“DTS” means Days to Settlement, i.e., the number of actual days elapsed from and
including the original Closing Day with respect to such Accepted Note (in the
case of the first such payment with respect to such Accepted Note) or from and
including the date of the next preceding payment (in the case of any subsequent
delayed delivery fee payment with respect to such Accepted Note) to but
excluding the date of such payment; and “PA” means Principal Amount, i.e., the
principal amount of the Accepted Note for which such calculation is being made.
In no case shall the Delayed Delivery Fee be less than zero. Nothing contained
herein shall obligate any Purchaser to purchase any Accepted Note on any day
other than the Closing Day for such Accepted Note, as the same may be
rescheduled from time to time in compliance with paragraph 2B(8).

2B(9)(iv). Cancellation Fee. If the Company at any time notifies Prudential in
writing that the Company is canceling the closing of the purchase and sale of
any Accepted Note, or if Prudential notifies the Company in writing under the
circumstances set forth in the last sentence of paragraph 2B(6) or the
penultimate sentence of paragraph 2B(8) that the closing of the purchase and
sale of such Accepted Note is to be canceled, or if the closing of the purchase
and sale of such Accepted Note is not consummated on or prior to the last day of
the Issuance Period (the date of any such notification, or the last day of the
Issuance Period, as the case may be, being herein called the “Cancellation
Date”), the Company will pay the Purchasers in immediately available funds an
amount (the “Cancellation Fee”) calculated as follows:

PI X PA

where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by
Prudential) of the Hedge Treasury Note(s) on the Cancellation Date over the bid
price (as determined by Prudential) of the Hedge Treasury Notes(s) on the
Acceptance Day for such Accepted Note by (b) such bid price; and “PA” has the
meaning ascribed to it in paragraph 2B(9)(iii). The foregoing bid and ask prices
shall be as reported by Telerate Systems,

 

6



--------------------------------------------------------------------------------

Inc. (or, if such data for any reason ceases to be available through Telerate
Systems, Inc., any publicly available source of similar market data). Each price
shall be rounded to the second decimal place. In no case shall the Cancellation
Fee be less than zero.

3. CONDITIONS OF CLOSING. The obligation of any Purchaser to purchase and pay
for any Notes is subject to the satisfaction, on or before the Closing Day for
such Notes, of the following conditions:

3A. Closing Documents. Such Purchaser shall have received the following, each
dated the date of the applicable Closing Day:

(i) The Note(s) to be purchased by such Purchaser.

(ii) A favorable opinion of Moore & Van Allen, PLLC, special counsel to the
Company and any Guarantor (or such other counsel designated by the Company and
any Guarantor and acceptable to each Purchaser) in form, substance and scope
reasonably satisfactory to the Purchasers. The Company hereby directs each such
counsel to deliver such opinion, agrees that the issuance and sale of any Notes
will constitute a reconfirmation of such direction, and understands and agrees
that each Purchaser will and hereby is authorized to rely on such opinion.

(iii) The Articles of Incorporation of the Company and any Guarantor, in each
case certified as of a recent date by the Secretary of State of the state in
which such party is organized (or a certification by an Authorized Officer that
the Articles of Incorporation most recently delivered to the Purchasers have not
been amended).

(iv) The Bylaws of the Company and any Guarantor certified by the Secretary of
their respective Secretaries (or a certification by an Authorized Officer that
the Bylaws most recently delivered to the Purchasers have not been amended).

(v) An incumbency certificate signed by the Secretary or an Assistant Secretary
and one other officer (who is not signing any other document or agreement in
connection herewith) of the Company and any Guarantor certifying as to the
names, titles and true signatures of the officers of the Company and any
Guarantor authorized to sign this Agreement, the Notes and the other documents
to be delivered hereunder.

(vi) A certificate of the Secretary of the Company and any Guarantor
(A) attaching resolutions of the Board of Directors of the Company and any
Guarantor evidencing approval of the transactions contemplated by this Agreement
and the issuance of the Notes and any Guaranty and the execution, delivery and
performance thereof, and authorizing certain officers to execute and

 

7



--------------------------------------------------------------------------------

deliver the same, and certifying that such resolutions were duly and validly
adopted and have not since been amended, revoked or rescinded, and
(B) certifying that no dissolution or liquidation proceedings as to the Company
or any Guarantor have been commenced or are contemplated.

(vii) An Officer’s Certificate certifying as to the matters set forth in
Paragraph 3C below.

(viii) Good standing certificates as to each of the Company and any Guarantors
dated as of a recent date from the jurisdictions in which it is organized or
incorporated and each other jurisdiction where a failure to be qualified could
reasonably be expected to have a Material Adverse Effect.

(ix) Such additional documents or certificates with respect to legal matters or
corporate or other proceedings related to the transactions contemplated hereby
as may be reasonably requested by such Purchaser.

3B. Opinion of Purchaser’s Special Counsel. Such Purchaser shall have received
from King & Spalding, LLP or such other counsel who is acting as special counsel
for it in connection with this transaction, a favorable opinion satisfactory to
such Purchaser as to such matters incident to the matters herein contemplated as
it may reasonably request.

3C. Representations and Warranties; No Default. The representations and
warranties contained in paragraph 8 shall be true in all material respects on
and as of such Closing Day, except to the extent of changes caused by the
transactions herein contemplated; there shall exist on such Closing Day no Event
of Default or Default.

3D. Purchase Permitted by Applicable Laws. The purchase of and payment for the
Notes to be purchased by such Purchaser on the terms and conditions herein
provided (including the use of the proceeds of such Notes by the Company) shall
not violate any applicable law or governmental regulation (including, without
limitation, Section 5 of the Securities Act or Regulation T, U or X of the Board
of Governors of the Federal Reserve System) and shall not subject such Purchaser
to any tax, penalty, liability or other onerous condition under or pursuant to
any applicable law or governmental regulation, and such Purchaser shall have
received such certificates or other evidence as it may request to establish
compliance with this condition.

3E. Payment of Fees and Expenses. The Company shall have paid to Prudential any
fees due it pursuant to or in connection with this Agreement, including any
Facility Fee due pursuant to paragraph 2B(9)(i), any Issuance Fee due pursuant
to paragraph 2B(9)(ii) and any Delayed Delivery Fee due pursuant to paragraph
2B(9)(iii). In addition, the Company shall have paid on or before the Closing
all reasonable fees, charges and disbursements of the Purchasers’ special
counsel referred to in paragraph 3B to the extent reflected in a statement of
such counsel rendered to the Company at least one Business Day prior to the
Closing Day.

 

8



--------------------------------------------------------------------------------

3F. Payment Instructions. Each Purchaser shall have received the letter
described in paragraph 2 on the letterhead of the Company at least 48 hours
prior to the applicable Closing Day.

3G. Sale to Other Purchasers. The Company shall be selling simultaneously all
Notes to be purchased at the closing to all Purchasers for payment in full at
such closing.

3H. Private Placement Number. A Private Placement Number issued by Standard &
Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have been
obtained for the Notes to be purchased.

4. PREPAYMENTS. The Shelf Notes shall be subject to required prepayment as and
to the extent provided in paragraph 4B. The Shelf Notes shall also be subject to
prepayment under the circumstances set forth in paragraph 4C. Any prepayment
made by the Company pursuant to any other provision of this paragraph 4 shall
not reduce or otherwise affect its obligation to make any required prepayment as
specified in paragraph 4A or 4B.

4A. [Reserved].

4B. Required Prepayments of Shelf Notes. Each Series of Shelf Notes shall be
subject to required prepayments, if any, set forth in the Notes of such Series.
For the avoidance of doubt, the termination of the Issuance Period pursuant to
paragraph 2B(2) shall not result in the acceleration or other required
prepayment of the Notes.

4C. Optional Prepayment with Yield-Maintenance Amount. The Notes of each Series
shall be subject to prepayment, in whole at any time or from time to time in
part (in a minimum amount of $1,000,000 and integral multiples thereof), at the
option of the Company, at 100% of the principal amount so prepaid plus interest
thereon to the prepayment date and the Yield-Maintenance Amount, if any, with
respect to each such Note. Any partial prepayment of the Notes pursuant to this
paragraph 4C shall be applied in satisfaction of required payments of principal
on a pro rata basis.

4D. Notice of Optional Prepayment. The Company shall give the holder of each
Note of a Series irrevocable written notice of any prepayment pursuant to
paragraph 4C not less than 10 Business Days prior to the prepayment date,
specifying such prepayment date, the aggregate principal amount of the Notes of
such Series to be prepaid on such date, the principal amount of the Notes of
such Series held by such holder to be prepaid on such date and that such
prepayment is to be made pursuant to paragraph 4C. Notice of prepayment having
been given as aforesaid, the principal amount of the Notes specified in such
notice, together with interest thereon to the prepayment date and together with
the Yield-Maintenance Amount, if any, with respect thereto, shall become due and
payable on such prepayment date.

 

9



--------------------------------------------------------------------------------

4E. Application of Prepayments. In the case of each prepayment of less than the
entire unpaid principal amount of all outstanding Notes of any Series pursuant
to paragraphs 4A, 4B or 4C, the amount to be prepaid shall be applied pro rata
to all outstanding Notes of such Series (including, for the purpose of this
paragraph 4E only, all Notes prepaid or otherwise retired or purchased or
otherwise acquired by the Company or any of its Subsidiaries or Affiliates other
than by prepayment pursuant to paragraph 4A, 4B or 4C) according to the
respective unpaid principal amounts thereof.

4F. No Acquisition of Notes. The Company shall not, and shall not permit any of
its Subsidiaries or Affiliates to, prepay or otherwise retire in whole or in
part prior to their stated final maturity (other than by prepayment pursuant to
paragraphs 4A, 4B or 4C or upon acceleration of such final maturity pursuant to
paragraph 7A), or purchase or otherwise acquire, directly or indirectly, Notes
held by any holder.

5. AFFIRMATIVE COVENANTS. At any time that any Note is outstanding and unpaid,
the Company covenants as follows:

5A. Financial Statements; Notice of Defaults. The Company will deliver to each
holder of any Notes in duplicate:

(i) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Company, copies of the consolidated balance sheet of
the Company and its Consolidated Subsidiaries as of the end of such year and of
the related consolidated statements of operations, cash flows and changes in
stockholders’ equity for such year, setting forth in each case in comparative
form the figures for the previous year, certified without qualification arising
out of the scope of the audit, by independent certified public accountants of
nationally recognized standing; provided that delivery within the time period
specified above of the Company’s Form 10-K for such fiscal year (together with
the Company’s annual report to shareholders, if any, prepared pursuant to Rule
14a-3 under the Securities Exchange Act of 1934) prepared in accordance with the
requirements therefor and filed with the SEC, shall be deemed to satisfy the
requirements of this clause (i) of paragraph 5A;

(ii) as soon as available, but in any event not later than forty-five (45) days
after the end of each of the first three quarterly periods of each fiscal year
of the Company, copies of the unaudited consolidated balance sheet of the
Company and its Consolidated Subsidiaries as of the end of such quarter and of
the related unaudited consolidated statements of operations, cash flows and
changes in stockholders’ equity of the Company and its Consolidated Subsidiaries
for such quarterly period and the portion of the fiscal year through such date,
setting forth in each case in comparative form figures for the previous year,
certified by a Responsible Officer (subject to normal year-end audit
adjustments); provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q

 

10



--------------------------------------------------------------------------------

prepared in compliance with the requirements therefor and filed with the SEC
shall be deemed to satisfy the requirements of this clause (ii) of paragraph 5A;

(iii) concurrently with the delivery of the financial statements referred to in
clauses (i) and (ii) above, a Compliance Certificate;

(iv) promptly upon the filing thereof, copies of all registration statements and
annual and quarterly reports which the Company files with the Securities and
Exchange Commission; and

(v) such other information relating to the Company and its Subsidiaries as any
Purchaser may from time to time reasonably request;

Documents required to be delivered pursuant to clauses (i) and (ii) of this
paragraph 5A may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the Securities and Exchange Commission’s Electronic Data
Gathering and Retrieval System; provided that the Company shall notify (which
may be by facsimile or electronic mail) the holders of the Notes of the filing
of any such documents and provide to the holders of the Notes by electronic mail
electronic versions (i.e., soft copies) of such documents.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
approved by such accountants or officer, as the case may be, and disclosed
therein).

5B. Use of Proceeds. The Company will, and will cause each Subsidiary to, use
the proceeds of the Notes, solely for its general corporate purposes; provided
that the Purchasers shall not have any responsibility as to the use of any such
proceeds. The Company shall not use, and shall procure that its Subsidiaries
shall not use, the proceeds of any Note in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws. None of
the proceeds of the sale of any Notes will be used to finance a Hostile Tender
Offer.

5C. Certain Notices.

5C(1). The Company will give notice in writing to each holder of a Note of
(i) the occurrence of any Default or Event of Default and (ii) any change in the
rating of the long-term senior unsecured non-credit-enhanced debt obligations of
the Company by Moody’s S&P or Fitch, each such notice to be given promptly and
in any event within five (5) days after occurrence thereof.

 

11



--------------------------------------------------------------------------------

5C(2). Promptly after the Company, any member of a Controlled Group or any
administrator of a Plan:

(i) receives the notification referred to in clauses (ix)(A), (ix)(D) or (ix)(G)
of paragraph 7A,

(ii) has knowledge of (A) the occurrence of a Reportable Event with respect to a
Plan; (B) any event which has occurred or any action which has been taken to
amend or terminate a Plan as referred to in clauses (ix)(B) and (ix)(F) of
paragraph 7A; (C) any event which has occurred or any action which has been
taken which could result in complete withdrawal, partial withdrawal, or
secondary liability for withdrawal liability payments with respect to a
Multiemployer Plan as referred to in clause (ix)(G) of paragraph 7A; or (D) any
action which has been taken in furtherance of, any agreement which has been
entered into for, or any petition which has been filed with a United States
district court for, the appointment of a trustee for a Plan as referred to in
clause (ix)(C) of paragraph 7A, or

(iii) files a notice of intent to terminate a Plan with the Internal Revenue
Service or the PBGC; or files with the Internal Revenue Service a request
pursuant to Section 412(d) of the Code for a variance from the minimum funding
standard for a Plan; or files a return with the Internal Revenue Service with
respect to the tax imposed under Section 4971(a) of the Code for failure to meet
the minimum funding standards established under Section 412 of the Code for a
Plan, the Company will furnish to each holder of a Note a copy of any notice
received, request or petition filed and agreement entered into; the most recent
Annual Report (Form 5500 Series) and attachments thereto for the Plan; the most
recent actuarial report for the Plan; any notice, return or materials required
to be filed with the Internal Revenue Service in connection with the event,
action or filing; and a written statement of a Responsible Officer describing
the event or the action taken and the reasons therefor.

5D. Conduct of Business. The Company will, and will cause each Material
Subsidiary to, do all things necessary (if applicable) to remain duly
incorporated, validly existing and in good standing as a domestic corporation in
its jurisdiction of incorporation and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted
except where such failure to remain in good standing or to maintain such
authority may not reasonably be expected to have a Material Adverse Effect. The
Company will continue to engage in its business substantially as conducted on
the date hereof, and, except where such failure may not reasonably be expected
to have a Material Adverse Effect, will cause its Subsidiaries to continue to
engage in their business substantially as conducted on the date hereof.

5E. Taxes. The Company will, and will cause each Subsidiary to, pay when due all
material taxes, duties, imposts, deductions, assessments, fees and governmental
charges, withholdings and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside.

 

12



--------------------------------------------------------------------------------

5F. Insurance. The Company will, and will cause each Material Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all or substantially all of its Property, in such amounts and covering such
risks as is consistent with sound business practice for Persons in substantially
the same industry as the Company or such Subsidiary, and the Company will
furnish to each holder of a Note upon request full information as to the
insurance carried.

5G. Compliance with Law. The Company will, and will cause each Subsidiary to,
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject (including ERISA and applicable
Environmental Laws), except where the failure to so comply could not reasonably
be expected to have a Material Adverse Effect. The Company will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers and employees
and agents with all laws, rules and regulations (federal, state and local).

5H. Maintenance of Property. The Company will, and will cause each Material
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times, except where the
failure to so maintain, preserve, protect and repair could not reasonably be
expected to have a Material Adverse Effect.

5I. Inspection of Property. The Company will, and will cause each Subsidiary to,
permit each Significant Holder, at its sole cost and expense (except that if an
Event of Default has occurred and is continuing, the Company will indemnify each
Significant Holder against such cost and expense), to inspect any of the
Property, corporate books and financial records of the Company and such
Subsidiary, to examine and make copies of the books of account and other
financial records of the Company and each Subsidiary, and to discuss the
affairs, finances and accounts of the Company and each Subsidiary with, and to
be advised as to the same by, their respective officers upon reasonable notice
and at such reasonable times during the Company’s normal business hours and
intervals as the Required Holders may designate.

5J. Preservation of Material Agreements. Except in connection with dispositions
of assets or other transactions permitted by this Agreement, the Company will,
and will cause its Subsidiaries to, use commercially reasonable efforts to
maintain in full force and effect all material agreements necessary for the
conduct of the Company’s business, except where such failure to so use such
commercially reasonable efforts could not reasonably be expected to have a
Material Adverse Effect.

5K. Payment of Claims. The Company will, and will cause each Subsidiary to, pay
or discharge any of the following described taxes, assessments, charges, levies,
claims and liabilities which are material to the Company and its Subsidiaries
when taken as a whole:

(i) on or prior to the date on which penalties attach thereto, all taxes,
assessments and other governmental charges or levies imposed upon it or any of
its Property or income;

 

13



--------------------------------------------------------------------------------

(ii) on or prior to the date when due, all lawful claims of materialmen,
mechanics, carriers, warehousemen, landlords and other like Persons which, if
unpaid, might result in the creation of a Lien upon any such Property; and

(iii) on or prior to the date when due, all other lawful claims which, if
unpaid, might result in the creation of a Lien upon any such Property (other
than Liens not forbidden by paragraph 6B hereof) or which, if unpaid, might give
rise to a claim entitled to priority over general creditors of the Company or
such Subsidiary in a case under Title 11 (Bankruptcy) of the United States Code,
as amended, or in any insolvency proceeding or dissolution or winding-up
involving the Company or such Subsidiary;

provided; that unless and until foreclosure, distraint, levy, sale or similar
proceedings shall have been commenced, the Company or such Subsidiary need not
pay or discharge any such tax, assessment, charge, levy, claim or current
liability so long as the validity thereof is contested in good faith and by
appropriate proceedings diligently conducted and so long as such reserves or
other appropriate provisions as may be required by GAAP shall have been made
therefor and so long as such failure to pay or discharge does not have a
Material Adverse Effect.

5L. Information Required by Rule 144A. The Company will, upon the request of the
holder of any Note, provide such holder, and any qualified institutional buyer
designated by such holder, such financial and other information as such holder
may reasonably determine to be necessary in order to permit compliance with the
information requirements of Rule 144A under the Securities Act in connection
with the resale of Notes, except at such times as the Company is subject to and
in compliance with the reporting requirements of Section 13 or 15(d) of the
Exchange Act. For the purpose of this paragraph 5L, the term “qualified
institutional buyer” shall have the meaning specified in Rule 144A under the
Securities Act.

5M. Subsidiary Guarantors. The Company will cause each of its Subsidiaries that
guarantees or otherwise becomes liable at any time, whether as a borrower or an
additional or co-borrower or otherwise, for or in respect of any Indebtedness
under any Material Credit Facility to concurrently therewith:

(i) enter into a guarantee agreement in form and substance reasonably acceptable
to the Required Holders; and

(ii) deliver the following to each of holder of a Note:

(A) a certificate signed by an authorized responsible officer of such Subsidiary
containing representations and warranties on behalf of such Subsidiary to the
same effect, mutatis mutandis, as those contained in paragraph 8 of this
Agreement (but with respect to such Subsidiary and such guarantee agreement
rather than the Company);

 

14



--------------------------------------------------------------------------------

(B) all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and good standing of such
Subsidiary and the due authorization by all requisite action on the part of such
Subsidiary of the execution and delivery of such guarantee agreement and the
performance by such Subsidiary of its obligations thereunder; and

(C) an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary and such guarantee agreement
as the Required Holders may reasonably request.

6. NEGATIVE COVENANTS. At any time that any Note is outstanding and unpaid, the
Company covenants as follows:

6A. Merger, Consolidation, Etc. The Company will not, and will not permit any
Material Subsidiary to, merge or consolidate with or into any other Person,
except that (a) a Material Subsidiary may merge into the Company or another
Material Subsidiary and (b) the Company or any Material Subsidiary may merge or
consolidate with any other Person, provided that (1) in the case of such a
merger or consolidation involving the Company, the Company shall be the
continuing or surviving corporation and (2) in the case of such a merger or
consolidation involving a Material Subsidiary, a Material Subsidiary shall be
the continuing or surviving corporation, provided further that nothing herein
shall be deemed to prohibit a merger or consolidation by a Subsidiary with or
into another Person (other than the Company) in connection with an exchange or
restructuring of bottling territories permitted under paragraph 6C(vii), and
provided further that in each case, prior to and after giving effect to any such
merger or consolidation, no Default or Event of Default shall exist.

6B. Liens. The Company will not, and will not permit any Subsidiary to, create,
incur, or suffer to exist any Lien in or on the Property of the Company or any
of its Subsidiaries, whether now owned or hereafter acquired, except:

(i) the existing Liens listed in Schedule 6B hereto (as updated pursuant to the
first Request for Purchase delivered hereunder for which Notes have been
accepted) and other Liens existing on the date of this Agreement securing an
obligation in an amount, in the case of each such obligation, of less than
$5,000,000 (and extension, renewal and replacement Liens upon the same Property
previously subject to such an existing Lien, provided the amount secured by each
Lien constituting such an extension, renewal or replacement Lien shall not
exceed the amount secured by the Lien previously existing);

(ii) Liens arising from taxes, assessments, or claims described in paragraph 5K
hereof that are not yet due or that remain payable without penalty or to the
extent permitted to remain unpaid under the proviso to such paragraph 5K;

 

15



--------------------------------------------------------------------------------

(iii) deposits or pledges to secure worker’s compensation, unemployment
insurance, old age benefits or other social security obligations, or in
connection with or to secure the performance of bids, tenders, trade contracts
or leases, or to secure statutory obligations, or stay, surety or appeal bonds,
or other pledges or deposits of like nature and all in the ordinary course of
business;

(iv) Liens on Property securing all or part of the purchase price thereof
(including without limitation Liens in respect of leases of personal or real
Property) and Liens (whether or not assumed) existing in Property at the time of
purchase thereof by the Company or a Subsidiary, as the case may be (and
extension, renewal and replacement Liens upon the same property previously
subject to a Lien described in this clause (iv), provided the amount secured by
each Lien constituting such extension, renewal or replacement shall not exceed
the amount secured by the Lien previously existing), provided that each such
Lien is confined solely to the Property so purchased, improvements thereto and
proceeds thereof;

(v) Liens resulting from progress payments or partial payments under United
States Government contracts or subcontracts thereunder;

(vi) Liens arising from legal proceedings, so long as such proceedings are being
contested in good faith by appropriate proceedings diligently conducted and
execution is stayed on all judgments resulting from any such proceedings;

(vii) zoning restrictions, easements, minor restrictions on the use of real
property, minor irregularities in title thereto and other minor Liens that do
not in the aggregate materially detract from the value of a Property to, or
materially impair its use in the business of, the Company or such Subsidiary;
and

(viii) other Liens securing Indebtedness in an aggregate amount, as to all Liens
under this clause (viii), not exceeding, when aggregated with the aggregate
amount of Indebtedness permitted by paragraph 6D(ii), $100,000,000 at any time
outstanding; provided, further, that notwithstanding the foregoing, the Company
shall not, and shall not permit any of its Subsidiaries to, secure any
Indebtedness outstanding under or pursuant to any Material Credit Facility
pursuant to this paragraph 6B(viii) unless and until the Notes (and any guaranty
delivered in connection therewith) shall concurrently be secured equally and
ratably with such Indebtedness pursuant to documentation reasonably acceptable
to the Required Holders in substance and in form, including, without limitation,
an intercreditor agreement and opinions of counsel to the Company and/or any
such Subsidiary, as the case may be, from counsel that is reasonably acceptable
to the Required Holders.

6C. Asset Dispositions. The Company will not, and will not permit any Subsidiary
to, sell, convey, assign, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily (any of the foregoing being referred to in this
paragraph 6(C) as a “transaction” and any series of related transactions
constituting but a single transaction), any of its Property, tangible or
intangible, except:

(i) transactions (including sales of trucks, vending machines and other
equipment) in the ordinary course of business;

 

16



--------------------------------------------------------------------------------

(ii) transactions between Consolidated Subsidiaries or between the Company and
Consolidated Subsidiaries;

(iii) any sale of real property not used in the current operations of the
Company, provided that the aggregate proceeds of sales pursuant to this clause
(iii) shall not exceed $25,000,000 in any fiscal year of the Company;

(iv) other sales, conveyances, assignments or other transfers or dispositions in
immediate exchange for cash or tangible assets, subject to prior approval in
each case by the Required Holders;

(v) other sales, conveyances, assignments or other transfers or dispositions
during any fiscal year of the Company of assets with a book value that do not
exceed an aggregate of fifteen percent (15.0%) of the book value of Consolidated
Total Assets of the Company (determined at the time of making such sale,
conveyance, assignment or other transfer or disposition by reference to the
Company’s financial statements most recently delivered pursuant to paragraph
5A(i) or 5A(ii).

(vi) the sale for cash of any and all accounts receivable in a face amount not
to exceed $50,000,000;

(vii) dispositions of Persons, assets, franchises and businesses after the date
hereof in connection with an exchange or restructuring of bottling territories;
provided that on a pro forma basis after giving effect to any such restructuring
of, or to any such disposition and the related acquisition of bottling
territories by the Company or its Subsidiaries, the Company remains in
compliance with the covenants set forth in paragraphs 6E(1) and 6E(2); and

(viii) transfers or dispositions for cash, other than as provided by clauses
(i) through (vii) above, if (x) on the date of the consummation thereof, the
Company permanently reduces the revolving credit commitment amount under the
Senior Credit Agreement in an amount equal to the cash proceeds of such
transfers or dispositions less the amount of transaction costs and income taxes
incurred by the Company or one of its Subsidiaries in connection with such
transfer or disposition and (y) after giving effect to such transfer or
disposition, the proceeds from all such transfers and dispositions under this
clause (viii) would not exceed $250,000,000; provided, that the foregoing
limitations and restrictions shall not apply if the proceeds of any such
transfer or disposition are used to repay the outstanding principal amount of
all Notes.

 

17



--------------------------------------------------------------------------------

6D. Subsidiary Debt. Except as disclosed in Schedule 6E (as updated pursuant to
the first Request for Purchase delivered hereunder for which Notes have been
accepted), the Company will not permit any Subsidiary to incur or permit to
exist any Indebtedness except (i) Indebtedness to the Company or another
Subsidiary and (ii) other Indebtedness in an aggregate amount not exceeding,
when aggregated with the aggregate amount of Indebtedness permitted by paragraph
6B(viii), $100,000,000 at any time outstanding.

6E. Financial Covenants.

6E(1). Consolidated Cash Flow/Fixed Charges Ratio. The Company will not permit
the Consolidated Cash Flow/Fixed Charges Ratio, as determined quarterly as of
the last day of each fiscal quarter of the Company (and treating such fiscal
quarter as having been completed), to be less than 1.50 to 1.00.

6E(2). Consolidated Funded Indebtedness/Cash Flow Ratio. The Company will not
permit the Consolidated Funded Indebtedness/Cash Flow Ratio, as determined
quarterly as of the last day of each fiscal quarter of the Company (and treating
such fiscal quarter as having been completed), to exceed 6.00 to 1.00.

6F. Terrorism Sanctions Regulations. The Company will not and will not permit
any Controlled Entity (a) to become (including by virtue of being owned or
controlled by a Blocked Person), own or control a Blocked Person or any Person
that is the target of sanctions imposed by the United Nations or by the European
Union, or (b) directly or indirectly to have any investment in or engage in any
dealing or transaction (including, without limitation, any investment, dealing
or transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would cause any Purchaser or holder to be
in violation of any law or regulation applicable to such Purchaser or holder, or
(ii) is prohibited by or subject to sanctions under any U.S. Economic Sanctions,
or (c) to engage, nor shall any Affiliate of either engage, in any activity that
could subject such Person or any Purchaser or holder to sanctions under CISADA
or any similar law or regulation with respect to Iran or any other country that
is subject to U.S. Economic Sanctions.

6G. Most Favored Lender Status. In the event the Company or any Subsidiary shall
amend the Senior Credit Agreement after the date of this Agreement such that the
Senior Credit Agreement contains one or more Additional Covenants or Additional
Defaults, the terms of this Agreement shall, without any further action on the
part of the Company or any of the holders of the Notes, be deemed to be amended
automatically to include each Additional Covenant and each Additional Default
contained in the Senior Credit Agreement. The Company further covenants to
promptly execute and deliver at its expense (including the fees and expenses of
counsel for the holders of the Notes) an amendment to this Agreement in form and
substance satisfactory to the Required Holder(s) evidencing the amendment of
this Agreement to include such Additional Covenants and Additional Defaults,
provided that the execution and delivery of such amendment shall not be a
precondition to the effectiveness of such amendment as provided for in this
paragraph 6G, but shall merely be for the convenience of the parties hereto.

 

18



--------------------------------------------------------------------------------

7. EVENTS OF DEFAULT.

7A. Acceleration. If any of the following events shall occur and be continuing
for any reason whatsoever (and whether such occurrence shall be voluntary or
involuntary or come about or be effected by operation of law or otherwise):

(i) the Company defaults in the payment of any principal of, or Yield-
Maintenance Amount payable with respect to, any Note when the same shall become
due, either by the terms thereof or otherwise as herein provided; or

(ii) the Company defaults in the payment of any interest on any Note or any
other amount payable hereunder when due and such failure remains unremedied for
three (3) Business Days; or

(iii) any representation or warranty made by or on behalf of the Company, any
Subsidiary or any of their officers herein or in any writing furnished in
connection with or pursuant to this Agreement or the transactions contemplated
hereby shall be false in any material respect on the date as of which made; or

(iv) (A) the Company shall fail to perform or observe any term, covenant or
agreement contained in paragraphs 5B, 5C(1), 6A, 6E(1) or 6E(2), (B) the Company
shall fail to perform or observe the covenant contained in paragraph 5A and such
failure remains unremedied for five (5) Business Days or (C) Company shall fail
to perform or observe any other term, covenant or agreement contained in this
Agreement on its part to be performed or observed, and such failure, in the case
of this clause (C), remains unremedied for thirty (30) days after notice thereof
shall have been given to the Company by the Required Holders; or

(v) the Company or any of its Subsidiaries shall fail to pay any principal of or
interest on any other Indebtedness which is outstanding in an aggregate
principal amount of at least $50,000,000, or its equivalent in other currencies
(in this clause (v) called “Material Indebtedness”), in the aggregate when the
same becomes due and payable (whether at scheduled maturity, by required
prepayment, acceleration, demand or otherwise); or any other event shall occur
or condition shall exist under any agreement or instrument relating to any
Material Indebtedness and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Material Indebtedness, or to require the same to be prepaid or defeased
(other than by a regularly required payment); or

(vi) the Company or any of its Subsidiaries shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its

 

19



--------------------------------------------------------------------------------

debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Company or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
Property and such proceeding shall remain undismissed or unstayed for a period
of sixty (60) days; or the Company or any of its Subsidiaries shall take any
corporate action to authorize any of the actions set forth above in this
subparagraph (vi); or

(vii) (A) the Company or any of its Subsidiaries shall commence any case,
proceeding or other action (1) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition with respect to it or its debts under any such
law, or (2) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
Property, or the Company or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (B) there shall be commenced
against the Company or any of its Subsidiaries any case, proceeding or other
action of a nature referred to in clause (A) above which (1) results in the
entry of an order for relief or any such adjudication or appointment or
(2) remains undismissed, undischarged or unbonded for a period of ninety
(90) days; or (C) there shall be commenced against the Company or any of its
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its Property which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (D) the Company
or any of its Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (A), (B), or (C) above; or

(viii) a Change in Control shall occur;

(ix) the Required Holders shall determine in good faith (which determination
shall be conclusive) that the potential liabilities associated with the events
set forth in clauses (A) through (G) below, individually or in the aggregate,
could have a Material Adverse Effect:

(A) the PBGC notifies a Plan pursuant to Section 4042 of ERISA by service of a
complaint, threat of filing a law suit or otherwise of its determination that an
event described in Section 4042(a) of ERISA has occurred, a Plan should be
terminated or a trustee should be appointed for a Plan; or

 

20



--------------------------------------------------------------------------------

(B) any action is taken to terminate a Plan pursuant to its provisions or the
plan administrator files with the PBGC a notice of intent to terminate a Plan in
accordance with Section 4041 of ERISA; or

(C) any action is taken by a plan administrator to have a trustee appointed for
a Plan pursuant to Section 4042 of ERISA; or

(D) a return is filed with the Internal Revenue Service, or a Plan is notified
by the Secretary of the Treasury that a notice of deficiency under Section 6212
of the Code has been mailed, with respect to the tax imposed under Section
4971(a) of the Code for failure to meet the minimum funding standards
established under Section 412 of the Code; or

(E) a Reportable Event occurs with respect to a Plan; or

(F) any action is taken to amend a Plan to become an employee benefit plan
described in Section 4021(b)(1) of ERISA, causing a Plan termination under
Section 4041(e) of ERISA; or

(G) the Company or any member of a Controlled Group receives a notice of
liability or demand for payment on account of complete withdrawal under
Section 4203 of ERISA, partial withdrawal under Section 4205 of ERISA or on
account of becoming secondarily liable for withdrawal liability payments under
Section 4204 of ERISA (sale of assets); or

(x) the Company or any of its Subsidiaries shall fail within thirty (30) days to
pay, bond or otherwise discharge any judgment or order for the payment of money,
either singly or in the aggregate, in excess of $50,000,000, which is not stayed
on appeal or otherwise being appropriately contested in good faith;

then (a) if such event is an Event of Default specified in clause (i) or (ii) of
this paragraph 7A, any holder of any Note (other than the Company or any of its
Subsidiaries or Affiliates) may at its option, by notice in writing to the
Company, declare all of the Notes held by such holder to be, and all of the
Notes held by such holder shall thereupon be and become, immediately due and
payable at par together with interest accrued thereon and the Yield-Maintenance
Amount, if any, with respect to each Note, without presentment, demand, protest
or notice of any kind (including, without limitation, notice of intent to
accelerate), all of which are hereby waived by the Company, (b) if such event is
an Event of Default specified in clause (vi) or (vii) of this paragraph 7A with
respect to the Company or any Guarantor, all of the Notes at the time
outstanding shall automatically become immediately due and payable together with
interest accrued thereon and the Yield-Maintenance Amount, if any, with respect
to each Note, without presentment, demand, protest or notice of any kind
(including, without limitation, notice of intent to

 

21



--------------------------------------------------------------------------------

accelerate and notice of acceleration of maturity), all of which are hereby
waived by the Company, and (c) with respect to any event constituting an Event
of Default (including an event described in clause (a) above), the Required
Holder(s) of the Notes of any Series may at its or their option, by notice in
writing to the Company, declare all of the Notes of such Series to be, and all
of the Notes of such Series shall thereupon be and become, immediately due and
payable together with interest accrued thereon and the Yield-Maintenance Amount,
if any, with respect to each Note of such Series, without presentment, demand,
protest or notice of any kind (including, without limitation, notice of intent
to accelerate), all of which are hereby waived by the Company.

The Company acknowledges, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Company (except as herein specifically provided for) and that the
provision for payment of the Yield-Maintenance Amount by the Company in the
event that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.

7B. Rescission of Acceleration. At any time after any or all of the Notes of any
Series shall have been declared immediately due and payable pursuant to
paragraph 7A, the Required Holder(s) of the Notes of such Series may, by notice
in writing to the Company, rescind and annul such declaration and its
consequences if (i) the Company shall have paid all overdue interest on the
Notes of such Series, the principal of and Yield-Maintenance Amount, if any,
payable with respect to any Notes of such Series which have become due otherwise
than by reason of such declaration, and interest on such overdue interest and
overdue principal and Yield-Maintenance Amount at the rate specified in the
Notes of such Series, (ii) the Company shall not have paid any amounts which
have become due solely by reason of such declaration, (iii) all Events of
Default and Defaults, other than non-payment of amounts which have become due
solely by reason of such declaration, shall have been cured or waived pursuant
to paragraph 11C, and (iv) no judgment or decree shall have been entered for the
payment of any amounts due pursuant to the Notes of such Series or this
Agreement. No such rescission or annulment shall extend to or affect any
subsequent Event of Default or Default or impair any right arising therefrom.

7C. Notice of Acceleration or Rescission. Whenever any Note shall be declared
immediately due and payable pursuant to paragraph 7A or any such declaration
shall be rescinded and annulled pursuant to paragraph 7B, the Company shall
forthwith give written notice thereof to the holder of each Note of each Series
at the time outstanding.

7D. Other Remedies. If any Event of Default or Default shall occur and be
continuing, the holder of any Note may proceed to protect and enforce its rights
under this Agreement and such Note by exercising such remedies as are available
to such holder in respect thereof under applicable law, either by suit in equity
or by action at law, or both, whether for specific performance of any covenant
or other agreement contained in this Agreement or in aid of the exercise of any
power granted in this Agreement. No

 

22



--------------------------------------------------------------------------------

remedy conferred in this Agreement upon the holder of any Note is intended to be
exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to every other remedy conferred herein or
now or hereafter existing at law or in equity or by statute or otherwise.

8. REPRESENTATIONS, COVENANTS AND WARRANTIES. The Company represents, covenants
and warrants as follows (all references to “Subsidiary” and “Subsidiaries” in
this paragraph 8 shall be deemed omitted if the Company has no Subsidiaries at
the time the representations herein are made or repeated):

8A. Organization; Corporate Power; Due Authorization.

(i) The Company and each of its Material Subsidiaries (i) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, (ii) is duly qualified and in good standing in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed and where, in each case,
failure so to qualify and be in good standing could have a Material Adverse
Effect and (iii) has all requisite power and authority to own or lease and
operate its Property and to carry on its business as now conducted and as
proposed to be conducted.

(ii) The making and performance by the Company of this Agreement are within the
Company’s corporate powers, have been duly authorized by all necessary corporate
action, and do not violate (a) any provision of the Company’s certificate of
incorporation or by-laws, (b) any agreement, indenture or other contractual
restriction binding on the Company, (c) any law, rule or regulation (including,
without limitation, the Securities Act of 1933 and the Exchange Act and the
regulations thereunder, and Regulations T, U or X), or (d) any order, writ,
judgment, injunction, decree, determination or award binding on the Company. The
Company is not in violation of any such law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award or in breach of any
contractual restriction binding upon it, except for such violation or breach
which would not have a Material Adverse Effect.

(iii) No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority is required (other than those which have
been obtained) for the making and performance by the Company of this Agreement
or for the legality, validity, binding effect or enforceability thereof.

8B. Enforceability. This Agreement constitutes a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights of
creditors generally and except as the enforceability of this Agreement is
subject to the application of general principles of equity (regardless of
whether considered in a proceeding in equity or at law), including, without
limitation, (i) the possible unavailability of specific performance, injunctive
relief or any other equitable remedy and (ii) concepts of materiality,
reasonableness, good faith and fair dealing.

 

23



--------------------------------------------------------------------------------

8C. Financial Statements.

(i) The consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at January 3, 2016 and the related consolidated statements of
operations, cash flows and changes in stockholders’ equity for the fiscal year
ended on such date, audited by PricewaterhouseCoopers LLP, copies of which have
heretofore been furnished to each Purchaser, are complete and correct in all
material respects and present fairly the consolidated financial condition of the
Company and its Consolidated Subsidiaries as of such date, and the consolidated
results of their operations, cash flows and changes in stockholders’ equity for
the fiscal year then ended.

(ii) All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP for the periods involved.

(iii) As of the date hereof, neither the Company nor any of its Consolidated
Subsidiaries has any material Contingent Obligation or liability for taxes,
long-term lease or unusual forward or long-term commitment which is not
reflected herein or in the schedules and exhibits hereto or in the foregoing
financial statements or in the notes thereto.

8D. No Material Adverse Change. Since January 3, 2016, no Material Adverse
Change has occurred

8E. Actions Pending. Except as disclosed in Schedule 8E (as updated pursuant to
the latest Request for Purchase delivered hereunder for which Notes have been
accepted), no litigation, investigation or proceeding of or before any court or
Governmental Authority is pending or, to the knowledge of the Company,
threatened by or against the Company or any of its Material Subsidiaries or
against any of its or their respective Property or revenues (i) with respect to
this Agreement or the Notes or any of the transactions contemplated hereby or
(ii) which, in the reasonable judgment of the Company, would have a Material
Adverse Effect.

8F. Margin Stock. The Company is not engaged in the business of extending credit
for the purpose of purchasing or carrying Margin Stock, and no proceeds of any
sale of any Notes will be used for the purpose, whether immediate, incidental or
ultimate, of buying or carrying Margin Stock, or for any purpose that violates
or would be inconsistent with the provisions of Regulations T, U and X.

8G. Investment Company Status. The Company is not an “investment company”, or a
Person “controlled by” an “investment company”, as such terms are defined in the
Investment Company Act of 1940, as amended.

 

24



--------------------------------------------------------------------------------

8H. No Untrue Statement of Material Fact. All information that has been made
available by the Company or any of its representatives to the Purchasers in
connection with the negotiation of this Agreement was, on or as of the dates on
which such information was made available, complete and correct in all material
respects and did not contain any untrue statement of a material fact or omit to
state a fact necessary to make the statements contained therein not misleading
in light of the time and circumstances under which such statements were made.

8I. Annual Reports. A copy of the most recent Annual Report (5500 Series Form),
including all attachments thereto, filed with the Internal Revenue Service for
each Plan, has been provided to each Purchaser and fairly presents the funding
status of each Plan as of the date of each such Annual Report. There has been no
deterioration in any single Plan’s funding status, or, collectively, all of the
Plan’s funding status since the date of such Annual Report that could reasonably
be expected to have a Material Adverse Effect. The Company has provided each
Purchaser with a list of all Plans and Multiemployer Plans and all available
information with respect to direct, indirect, or potential withdrawal liability
to any Multiemployer Plan of the Company or any member of a Controlled Group.

8J. Compliance with Laws. The Company and each of its Material Subsidiaries is
in compliance with all laws, statutes, rules, regulations and orders binding on
or applicable to the Company or such Material Subsidiary (including, without
limitation, ERISA and all Environmental Laws) and all of their respective
Property, subject to the possible implications of the litigation and proceedings
described in Schedule 8J (as updated pursuant to the latest Request for Purchase
delivered hereunder for which Notes have been accepted), and except to the
extent failure to so comply could not (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect. The execution and
delivery of this Agreement and the issuance and sale of the Notes will be exempt
from or will not involve any transaction which is subject to the prohibitions of
Section 406 of ERISA and will not involve any transaction in connection with
which a penalty could be imposed under Section 502(i) of ERISA or a tax could be
imposed pursuant to Section 4975 of the Code. The representation by the Company
in the next preceding sentence is made in reliance upon and subject to the
accuracy of the representation of each Purchaser in paragraph 9B as to the
source of funds to be used by it to purchase any Notes.

8K. Taxes. Each of the Company and its Subsidiaries has filed or caused to be
filed all tax returns which to the knowledge of the Company are required to be
filed and has paid all taxes shown to be due and payable on said returns or on
any assessments made against it or any of its Property and all other material
taxes, duties, levies, imposts, deductions, assessments, fees or other charges
or withholdings imposed on it or any of its Property by any Governmental
Authority (other than those the amount or validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Company
or its Subsidiaries, as the case may be, or those the failure to pay which, in
the aggregate, would not have a Material Adverse Effect); and (i) no material
tax liens have been filed and (ii) to the knowledge of the Company, no claims
are being

 

25



--------------------------------------------------------------------------------

asserted with respect to any such taxes, fees or other charges that would, if
assessed, have a Material Adverse Effect, other than as disclosed in Schedule 8K
(as updated pursuant to the latest Request for Purchase delivered hereunder for
which Notes have been accepted).

8L. Material Subsidiaries. As of any Closing Day, Schedule 8L (as updated
pursuant to the latest Request for Purchase delivered hereunder for which Notes
have been accepted) contains an accurate list of all of the presently existing
Subsidiaries and Material Subsidiaries, setting forth their respective
jurisdictions of incorporation and the percentage of their respective
outstanding capital stock or other equity interests owned by the Company or
other Subsidiaries and all of the issued and outstanding shares of capital stock
or other equity interests of the Subsidiaries have been duly authorized and
issued and are fully paid and non-assessable.

8M. Offering of Notes. Neither the Company nor any agent acting on its behalf
has, directly or indirectly, offered the Notes or any similar security of the
Company for sale to, or solicited any offers to buy the Notes or any similar
security of the Company from, or otherwise approached or negotiated with respect
thereto with, any Person other than the Purchaser(s) and not more than 10 other
Institutional Investors, and neither the Company nor any agent acting on its
behalf has taken or will take any action which would subject the issuance or
sale of the Notes to the provisions of Section 5 of the Securities Act or to the
provisions of any securities or Blue Sky law of any applicable jurisdiction.

8N. Foreign Assets Control Regulations, Etc.

(i) Neither the Company nor any Controlled Entity is (a) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) (an “OFAC Listed Person”), (b) an agent, department, or
instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or
(y) any Person, entity, organization, foreign country or regime that is subject
to any OFAC Sanctions Program, or (c) otherwise blocked, subject to sanctions
under or engaged in any activity in violation of other United States economic
sanctions, including but not limited to, the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Comprehensive Iran Sanctions,
Accountability and Divestment Act (“CISADA”) or any similar law or regulation
with respect to Iran or any other country, the Sudan Accountability and
Divestment Act, any OFAC Sanctions Program, or any economic sanctions
regulations administered and enforced by the United States or any enabling
legislation or executive order relating to any of the foregoing (collectively,
“U.S. Economic Sanctions”) (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clause (a), clause
(b) or clause (c), a “Blocked Person”). Neither the Company nor any Controlled
Entity has been notified that its name appears or may in the future appear on a
state list of Persons that engage in investment or other commercial activities
in Iran or any other country that is subject to U.S. Economic Sanctions.

 

26



--------------------------------------------------------------------------------

(ii) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used by the Company or any Controlled Entity, directly or indirectly, (a) in
connection with any investment in, or any transactions or dealings with, any
Blocked Person, or (b) otherwise in violation of U.S. Economic Sanctions.

(iii) Neither the Company nor any Controlled Entity (a) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (b) to the Company’s actual
knowledge, is under investigation by any Governmental Authority for possible
violation of Anti-Money Laundering Laws or any U.S. Economic Sanctions
violations, (c) has been assessed civil penalties under any Anti-Money
Laundering Laws or any U.S. Economic Sanctions, or (d) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws. The
Company has implemented and maintains in effect policies and procedures designed
to ensure compliance by the Company, its Subsidiaries and their respective
directors, officers and employees with all laws, rules and regulations (federal,
state and local), and the Company, its Subsidiaries and their respective
officers and employees and to the knowledge of the Company its directors and
agents, are in compliance with all Anti-Money Laundering Laws and U.S. Economic
Sanctions.

(iv) (a) Neither the Company nor any Controlled Entity (1) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any laws, rules, and regulations of any jurisdiction applicable to the
Company or any of its Affiliates from time to time concerning or relating to
bribery or corruption (collectively, “Anti-Corruption Laws”), (2) to the
Company’s actual knowledge after making due inquiry, is under investigation by
any U.S. or non-U.S. Governmental Authority for possible violation of
Anti-Corruption Laws, (3) has been assessed civil or criminal penalties under
any Anti-Corruption Laws or (4) has been or is the target of sanctions imposed
by the United Nations or the European Union;

(b) To the Company’s actual knowledge, neither the Company nor any Controlled
Entity has, within the last five years, directly or indirectly offered,
promised, given, paid or authorized the offer, promise, giving or payment of
anything of value to a Governmental Authority or a commercial counterparty for
the purposes of: (1) influencing any act, decision or failure to act by such
Government Official in his or her official capacity or such commercial
counterparty, (2) inducing a Governmental Authority to do or omit to do any act
in violation of the Governmental Authority’s lawful duty, or (3) inducing a
Governmental Authority or a commercial counterparty to use his or her influence
with a government or instrumentality to affect any act or decision of such
government or entity; in each case in order to obtain, retain or direct business
or to otherwise secure an improper advantage in violation of any applicable law
or regulation that could reasonably result in material liability to the Company
or which would cause any holder to be in violation of any law or regulation
applicable to such holder; and

 

27



--------------------------------------------------------------------------------

(c) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments, including bribes, to any
Governmental Authority or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage. The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, its Subsidiaries and their respective directors, officers and
employees with all laws, rules and regulations (federal, state and local), and
the Company, its Subsidiaries and their respective officers and employees and to
the knowledge of the Company its directors and agents, are in compliance with
Anti-Corruption Laws.

8O. Rule 144A. The Notes are not of the same class as securities of the Company,
if any, listed on a national securities exchange, registered under Section 6 of
the Exchange Act or quoted in a U.S. automated inter-dealer quotation system.

9. REPRESENTATIONS OF THE PURCHASERS.

Each Purchaser represents as follows:

9A. Nature of Purchase. Such Purchaser is not acquiring the Notes purchased by
it hereunder with a view to or for sale in connection with any distribution
thereof within the meaning of the Securities Act, provided that the disposition
of such Purchaser’s property shall at all times be and remain within its
control. Such Purchaser is a “QIB” (as defined in Rule 144A under the Securities
Act).

9B. Source of Funds. At least one of the following statements is an accurate
representation as to each source of funds (a “Source”) to be used by such
Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:

(i) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or

 

28



--------------------------------------------------------------------------------

(ii) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(iii) the Source is either (a) an insurance company pooled separate account,
within the meaning of the PTE 90-1 or (b) a bank collective investment fund,
within the meaning of the PTE 91-38 and, except as disclosed by such Purchaser
to the Company in writing pursuant to this clause (iii), no employee benefit
plan or group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(iv) the Source constitutes assets of an “investment fund” (within the meaning
of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (a) the
identity of such QPAM and (b) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (iv); or

(v) the Source constitutes assets of a “plan(s)” (within the meaning of Section
IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset manager”
or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(h) of the INHAM Exemption) owns a 5%
or more interest in the Company and (a) the identity of such INHAM and (b) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (v); or

(vi) the Source is a governmental plan; or

 

29



--------------------------------------------------------------------------------

(vii) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (vii); or

(viii) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

As used in this paragraph 9B, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

9C. Independent Investigation. Each Purchaser has made its own independent
investigation of the condition (financial and otherwise), prospects and affairs
of the Company and its Subsidiaries in connection with its purchase of the Notes
hereunder and has made and shall continue to make its own appraisal of the
creditworthiness of the Company. No holder of Notes shall have any duty or
responsibility to any other holder of Notes, either initially or on a continuing
basis, to make any such investigation or appraisal or to provide any credit or
other information with respect thereto. No holder of Notes is acting as agent or
in any other fiduciary capacity on behalf of any other holder of Notes.

10. DEFINITIONS; ACCOUNTING MATTERS. For the purpose of this Agreement, the
terms defined in paragraphs 10A and 10B (or within the text of any other
paragraph) shall have the respective meanings specified therein and all
accounting matters shall be subject to determination as provided in paragraph
10C.

10A. Yield-Maintenance Terms.

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to paragraph 4C or is declared to be immediately
due and payable pursuant to paragraph 7A, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (as converted to reflect
the periodic basis on which interest on such Note is payable, if interest is
payable other than on a semi-annual basis) equal to the Reinvestment Yield with
respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by (i) the yields reported as of 10:00
a.m. (New York City time) on the Business Day next preceding the Settlement Date
with respect to such Called Principal, on the display designated as “Page PX1”
(or such other

 

30



--------------------------------------------------------------------------------

display as may replace Page PX1) on Bloomberg Financial Markets for the most
recently issued actively traded on the run U.S. Treasury securities having a
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date, or (ii) if such yields are not reported as of such time or the
yields reported as of such time are not ascertainable (including by way of
interpolation), the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported as of the Business Day
next preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for U.S. Treasury securities having a constant maturity equal to
the Remaining Average Life of such Called Principal as of such Settlement Date.

“Remaining Average Life” means, with respect to the Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) each Remaining Scheduled Payment of such Called Principal
(but not of interest thereon) by (b) the number of years (calculated to the
nearest one-twelfth year) which will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due on or after the Settlement Date with respect to such Called Principal if
no payment of such Called Principal were made prior to its scheduled due date.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to paragraph 4C or
is declared to be immediately due and payable pursuant to paragraph 7A, as the
context requires.

“Yield-Maintenance Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Called Principal of such Note
over the sum of (i) such Called Principal plus (ii) interest accrued thereon as
of (including interest due on) the Settlement Date with respect to such Called
Principal. The Yield-Maintenance Amount shall in no event be less than zero.

10B. Other Terms.

“Acceptance” has the meaning specified in paragraph 2B(6).

“Acceptance Day” has the meaning specified in paragraph 2B(6).

“Acceptance Window” has the meaning specified in paragraph 2B(6).

“Accepted Note” has the meaning specified in paragraph 2B(6).

 

31



--------------------------------------------------------------------------------

“Acquisition Cash Flow” means, with respect to any Person or assets, franchises
or businesses acquired by the Company or any of its Consolidated Subsidiaries,
operating income for any period of determination plus any amounts deducted for
depreciation, amortization and operating lease expense in determining operating
income during such period (to the extent not included in Consolidated Operating
Income for such period), all determined using historical financial statements of
such Person, assets, franchises or businesses acquired with appropriate
adjustments thereto in order to reflect such operating income, depreciation,
amortization and operating lease expense on an actual historical combined pro
forma basis as if such Person, assets, franchises or businesses acquired had
been owned by the Company or one of its Consolidated Subsidiaries during the
applicable period. Operating income as used in the preceding sentence will be
determined for the acquired Person, assets, franchises or businesses using the
same method prescribed for determining Consolidated Operating Income.

“Additional Covenant” means any affirmative or negative covenant or similar
restriction applicable to the Company or any Subsidiary (regardless of whether
such provision is labeled or otherwise characterized as a covenant) the subject
matter of which either (i) is similar to that of any covenant in paragraph 5 or
6 of this Agreement, or related definitions in paragraph 10 of this Agreement,
but contains one or more percentages, amounts or formulas that is more
restrictive than those set forth herein or more beneficial to the holder or
holders of the Indebtedness created or evidenced by the document in which such
covenant or similar restriction is contained (and such covenant or similar
restriction shall be deemed an Additional Covenant only to the extent that it is
more restrictive or more beneficial) or (ii) is different from the subject
matter of any covenant in paragraph 5 or 6 of this Agreement, or related
definitions in paragraph 10 of this Agreement.

“Additional Default” means any provision contained in any document or instrument
creating or evidencing Indebtedness of the Company or any Subsidiary which
permits the holder or holders of Indebtedness to accelerate (with the passage of
time or giving of notice or both) the maturity thereof or otherwise requires the
Company or any Subsidiary to purchase such Indebtedness prior to the stated
maturity thereof and which either (i) is similar to any Default or Event of
Default contained in paragraph 7 of this Agreement, or related definitions in
paragraph 10 of this Agreement, but contains one or more percentages, amounts or
formulas that is more restrictive or has a shorter grace period than those set
forth herein or is more beneficial to the holders of such other Indebtedness
(and such provision shall be deemed an Additional Default only to the extent
that it is more restrictive, has a shorter grace period or is more beneficial)
or (ii) is different from the subject matter of any Default or Event of Default
contained in paragraph 7 of this Agreement, or related definitions in paragraph
10 of this Agreement.

“Affiliate” means, as to any Person, any other Person (other than a Subsidiary)
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person. For purposes of this definition, “control” of
a Person means the power, directly or indirectly, either to (a) vote 10% or more
of the securities having ordinary voting power for the election of directors or
other persons performing similar functions of such Person or (b) direct or cause
the direction of the management and policies of such Person, whether by contract
or otherwise.

 

32



--------------------------------------------------------------------------------

“Agreement” means this Note Purchase and Private Shelf Agreement, as the same
may be amended, amended and restated, supplemented or otherwise modified from
time to time.

“Anti-Corruption Laws” has the meaning specified in paragraph 8N(iv)(a).

“Anti-Money Laundering Laws” has the meaning specified in paragraph 8N(iii).

“Authorized Officer” means the Company’s chief executive officer, its chief
financial officer, any vice president of the Company designated as an
“Authorized Officer” of the Company in the Information Schedule attached hereto
or any vice president of the Company designated as an “Authorized Officer” of
the Company for the purpose of this Agreement in an Officer’s Certificate
executed by the Company’s chief executive officer or chief financial officer and
delivered to Prudential. Any action taken under this Agreement on behalf of the
Company by any individual who on or after the date of this Agreement shall have
been an Authorized Officer of the Company and whom Prudential in good faith
believes to be an Authorized Officer of the Company at the time of such action
shall be binding on the Company even though such individual shall have ceased to
be an Authorized Officer of the Company.

“Available Facility Amount” has the meaning specified in paragraph 2B(1).

“Blocked Person” has the meaning specified in paragraph 8N(i).

“Business Day” means any day other than (i) a Saturday or a Sunday, (ii) a day
on which commercial banks in New York City are required or authorized to be
closed and (iii) for purposes of paragraph 2B(4) hereof only, a day on which
Prudential is not open for business.

“Cancellation Date” has the meaning specified in paragraph 2B(9)(iv).

“Cancellation Fee” has the meaning specified in paragraph 2B(9)(iv).

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

33



--------------------------------------------------------------------------------

“Change in Control” means

(a) The Coca-Cola Company and any of its wholly-owned Subsidiaries shall cease
to own, beneficially and of record, at least 10% of the outstanding capital
stock of the Company; or

(b) any “person” or “group” (as such terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act, whether or not applicable, except that for
purposes of this paragraph (b) such person or group shall be deemed to have
“beneficial ownership” of all shares that such person or group has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), other than (i) The Coca-Cola Company, (ii) other shareholders of the
Company as of the date hereof and (iii) J. Frank Harrison III, his spouse and
the lineal descendants of either of the foregoing (or trusts, corporations,
partnerships, limited partnerships, limited liability companies or other estate
planning vehicles for the benefit thereof), is or becomes the “beneficial owner”
(as such term is used in Rule 13d-3 promulgated pursuant to the Exchange Act),
directly or indirectly, of more than 50% of the aggregate voting power of all
voting shares of the Company; or

(c) during any period of 25 consecutive calendar months, a majority of the Board
of Directors of the Company shall no longer be composed of individuals (i) who
were members of said Board on the first day of such period, (ii) whose election
or nomination to said Board was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of said Board and (iii) whose election or nomination to said Board was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of said Board.

“CISADA” has the meaning specified in paragraph 8N(i).

“Closing Day” means, with respect to any Accepted Note, the Business Day
specified for the closing of the purchase and sale of such Accepted Note in the
Request for Purchase of such Accepted Note, provided that (i) if the Company and
the Purchaser which is obligated to purchase such Accepted Note agree on an
earlier Business Day for such closing, the “Closing Day” for such Accepted Note
shall be such earlier Business Day, and (ii) if the closing of the purchase and
sale of such Accepted Note is rescheduled pursuant to paragraph 2B(8), the
Closing Day for such Accepted Note, for all purposes of this Agreement except
references to “original Closing Day” in paragraph 2B(9)(iii), shall mean the
Rescheduled Closing Day with respect to such Accepted Note.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Competitor” shall mean any Person primarily engaged in the businesses of
bottling, distributing or transporting beverages or such other lines of business
that the

 

34



--------------------------------------------------------------------------------

Company is engaged in from time to time and of which the holders of the Notes
have received written notice from the Company; provided, however, that in no
event shall Competitor include any banks, insurance companies or other financial
institutions.

“Compliance Certificate” means a certificate in substantially the form of
Exhibit E.

“Confirmation of Acceptance” has the meaning specified in paragraph 2B(6).

“Consolidated” refers to the consolidation of accounts of the Company and its
Subsidiaries in accordance with GAAP.

“Consolidated Cash Flow” means, for any period, Consolidated Operating Income
for such period plus (i) any amounts deducted for depreciation, amortization and
operating lease expense, plus (ii) any impairment charges or asset write-down or
write off related to intangible assets, long-lived assets and property, plant
and equipment, solely to the extent that any such charges, write-down or write
off described in this clause (ii) are non-cash items, in each case in
determining Consolidated Operating Income, plus (iii) any non-cash pension
charges related to benefit plan amendments or non-recurring or infrequent
transactions, minus (iv) the amount of the sub-bottling fee payments made to The
Coca-Cola Company or one of its Subsidiaries in consideration for exclusive
distribution rights to the Company or one of its Consolidated Subsidiaries
during such applicable period.

“Consolidated Cash Flow/Fixed Charges Ratio” means, at any time, the ratio of
(i) Consolidated Cash Flow for the then most recently concluded period of four
consecutive fiscal quarters of the Company to (ii) Consolidated Fixed Charges
for such period.

“Consolidated Fixed Charges” means, for any period, the sum of (i) Consolidated
Net Interest Expense for such period, (ii) the amount of obligations of the
Company and its Consolidated Subsidiaries as lessees, on leases other than
Capitalized Leases, accrued during such period and (iii) payments made or
required to be made by the Company and its Consolidated Subsidiaries during such
period under agreements providing for or containing covenants not to compete.

“Consolidated Funded Indebtedness” means, at any time, the aggregate outstanding
principal amount of all Funded Indebtedness (other than (i) deferred
compensation liabilities of the Company and its Consolidated Subsidiaries,
(ii) Unfunded Benefit Liabilities of the Company and its Consolidated
Subsidiaries and (iii) the amount of the sub-bottling fee liabilities to The
Coca-Cola Company or one of its Subsidiaries in consideration for exclusive
distribution rights to the Company or one of its Consolidated Subsidiaries) of
the Company and its Consolidated Subsidiaries, determined and consolidated in
accordance with GAAP.

 

35



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness/Cash Flow Ratio” means, at any time, the ratio
of (a) the aggregate amount of (i) Consolidated Funded Indebtedness and (ii) 50%
of every Contingent Obligation of the Company and its Consolidated Subsidiaries,
determined and consolidated in accordance with GAAP to (b) the aggregate of
(i) Consolidated Cash Flow for the then most recently concluded period of four
consecutive fiscal quarters of the Company and (ii) Acquisition Cash Flow for
such period.

“Consolidated Net Interest Expense” means, for any period, the aggregate net
amount of interest payments of the Company and its Consolidated Subsidiaries,
determined and consolidated in accordance with GAAP, excluding, however, such
amounts as arise from the amortization of capitalized interest, discount and
fees reflected as an asset on the Company’s books and records on the date of
this Agreement.

“Consolidated Operating Income” means, for any period, the net income of the
Company and its Consolidated Subsidiaries, before any deduction in respect of
interest or taxes, determined and consolidated in accordance with GAAP,
excluding, however, extraordinary items in accordance with GAAP (which shall
include without limitation, in any event, any income, net of expenses, or loss
realized by the Company or any Consolidated Subsidiary from any sale of assets
outside the ordinary course of business, whether tangible or intangible,
including franchise territories and securities).

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the financial obligation or liability of any other
Person, or agrees to maintain the net worth or working capital or other
financial condition of any other Person, or otherwise assures any creditor of
such other Person against loss, including, without limitation, any comfort
letter, operating agreement, take-or-pay contract or application for a letter of
credit, but excluding the endorsement of instruments for deposit or collection
in the ordinary course of business.

“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Affiliates that are under the Control of the
Company and (ii) if the Company has a parent company, such parent company and
its Affiliates under the Control of such parent company. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

 

36



--------------------------------------------------------------------------------

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Company or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

“Default” means any of the events specified in paragraph 7A, whether or not any
requirement for such event to become an Event of Default has been satisfied.

“Default Rate” means, at any time during the continuance of an Event of Default
described in paragraph 7A(i) or (ii), a rate of interest per annum from time to
time equal to the lesser of (i) the maximum rate permitted by applicable law and
(ii) the greater of (a) 2.0% over the rate of interest in effect immediately
prior to such Event of Default and (b) 2.0% over the rate of interest publicly
announced by JPMorgan Chase Bank, National Association from time to time in New
York City as its Prime Rate.

“Delayed Delivery Fee” has the meaning specified in paragraph 2B(9)(iii).

“Environmental Laws” means any Federal, state or local governmental law, rule,
regulation, order, writ, judgment, injunction or decree relating to pollution or
protection of the environment or the treatment, storage, disposal, release,
threatened release or handling of Hazardous Materials, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, the Resource Conservation and Recovery Act, the Hazardous Materials
Transportation Act, the Clean Water Act, the Toxic Substances Control Act, the
Clean Air Act, the Safe Drinking Water Act, the Atomic Energy Act and the
Federal Insecticide, Fungicide and Rodenticide Act, in each case, as amended
from time to time.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“Event of Default” means any of the events specified in paragraph 7A, provided
that there has been satisfied any requirement in connection with such event for
the giving of notice, or the lapse of time, or the happening of any further
condition, event or act.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Facility” has the meaning specified in paragraph 2B(1).

“Facility Fee” has the meaning specified in paragraph 2B(9)(i).

“Fitch” means Fitch Ratings and its successors.

“Fitch Rating” means, at any time, the rating of the long-term senior unsecured
non-credit-enhanced debt obligations of the Company then outstanding most
recently announced by Fitch.

 

37



--------------------------------------------------------------------------------

“Funded Indebtedness” of a Person means (i) all liabilities of such Person of
the kinds referred to in clauses (i), (ii), (iii), (iv) and (v) of the
definition of “Indebtedness” herein, including without limitation commercial
paper, of any maturity, and (ii) other indebtedness (including the current
portion thereof) of such Person which would be classified in whole or part as a
long-term liability of such Person in accordance with GAAP, and shall in any
event include (i) any Indebtedness having a final maturity more than one year
from the date of creation of such Indebtedness and (ii) any Indebtedness,
regardless of its term, which is renewable or extendable by such Person
(pursuant to the terms thereof or pursuant to a revolving credit or similar
agreement or otherwise) to a date more than one year from the date of creation
of such Indebtedness or any date of determination of Funded Indebtedness.

“GAAP” means generally accepted accounting principles, in the United States of
America as in effect from time to time.

“Governmental Authority” means the federal government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Government Official” means any governmental official or employee, employee of
any government owned or government controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Hazardous Materials” means petroleum or petroleum products, natural or
synthetic gas, asbestos in any form that is or could become friable, and radon
gas, any substances defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “extremely hazardous
wastes”, “restricted hazardous wastes”, “toxic substances”, “toxic pollutants”,
“contaminants” or “pollutants”, or words of similar meaning and regulatory
effect, under any Environmental Law and any other substance exposure to which is
regulated under any Environmental Law.

“Hedge Treasury Note(s)” means, with respect to any Accepted Note, the United
States Treasury Note or Notes whose duration (as determined by Prudential) most
closely matches the duration of such Accepted Note.

“Hostile Tender Offer” means, with respect to the use of proceeds of any Note,
any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity

 

38



--------------------------------------------------------------------------------

interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date on which the Company makes
the Request for Purchase of such Note.

“Including” means, unless the context clearly requires otherwise, “including
without limitation”.

“Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (excluding accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or similar instruments, (v) Capitalized Lease Obligations, (vi) net
Rate Hedging Obligations, (vii) Contingent Obligations in respect of
Indebtedness, (viii) obligations for which such Person is obligated pursuant to
or in respect of a letter of credit and (ix) repurchase obligations or
liabilities of such Person with respect to accounts, notes receivable or
securities sold by such Person.

“INHAM Exemption” has the meaning set forth in paragraph 9B.

“Institutional Investor” means any insurance company, commercial, investment or
merchant bank, finance company, mutual fund, registered money or asset manager,
savings and loan association, credit union, registered investment advisor,
pension fund, investment company, licensed broker or dealer, “qualified
institutional buyer” (as such term is defined under Rule 144A promulgated under
the Securities Act, or any successor law, rule or regulation) or “accredited
investor” (as such term is defined under Regulation D promulgated under the
Securities Act, or any successor law, rule or regulation).

“Issuance Period” has the meaning specified in paragraph 2B(2).

“Lien” means any lien, mortgage, security interest or other charge or
encumbrance of any kind, or any other type of preferential arrangement having
substantially the same effect as a lien, including, without limitation, the lien
or retained security title of a conditioned vendor.

“Margin Stock” means margin stock within the meaning of Regulation U.

“Material Adverse Change” or “Material Adverse Effect” means a material adverse
change in or, as the case may be, effect on (i) the business, condition
(financial or otherwise), or operations of the Company and its Consolidated
Subsidiaries taken as a whole, (ii) the legality, validity or enforceability of
this Agreement or (iii) the ability of the Company to pay and perform its
obligations hereunder or under the Notes.

 

39



--------------------------------------------------------------------------------

“Material Credit Facility” means, as to the Company and its Subsidiaries,

(a) the Senior Credit Agreement; and

(b) any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the date of Closing by the Company or any
Subsidiary, or in respect of which the Company or any Subsidiary is an obligor
or otherwise provides a guarantee or other credit support (“Credit Facility”),
in a principal amount outstanding or available for borrowing equal to or greater
than $50,000,000 (or the equivalent of such amount in the relevant currency of
payment, determined as of the date of the closing of such facility based on the
exchange rate of such other currency).

“Material Indebtedness” has the meaning set forth in 7A.

“Material Subsidiary” means a Subsidiary which (i) owns, leases or occupies any
building, structure or other facility used primarily for the bottling, canning
or packaging of soft drinks or soft drink products or warehousing and
distributing of such products, other than any such building, structure or other
facility or portion thereof, which is not of material importance to the total
business conducted by the Company and its Subsidiaries as an entirety, (ii) is a
party to any contract with respect to the bottling, canning, packaging or
distribution of soft drinks or soft drink products, other than any such contract
which is not of material importance to the total business conducted by the
Company and its Subsidiaries as an entirety, and in any event includes each of
the Subsidiaries indicated as Material Subsidiaries listed in Schedule 8L as of
the date hereof (as updated pursuant to the latest Request for Purchase
delivered hereunder for which Notes have been accepted), and (iii) any
Subsidiary of the Company that would qualify as a “significant subsidiary” under
Regulation S-X of the Securities and Exchange Commission (or its successor
agency).

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Moody’s Rating” means, at any time, the rating of the long-term senior
unsecured non-credit-enhanced debt obligations of the Company then outstanding
most recently announced by Moody’s.

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA and to which the Company
or any member of a Controlled Group has or had an obligation to contribute.

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Annual Statement” has the meaning set forth in paragraph 9B.

 

40



--------------------------------------------------------------------------------

“Noteholder’s Pro Rata Share” means, at any time, (i) the aggregate principal
amount of the Notes, divided by (ii) the aggregate principal amount of the Notes
plus the “Revolving Credit Commitment”, as defined in the Senior Credit
Agreement.

“Note Document” shall mean, collectively, this Agreement, the Notes and any
guaranty, other agreement or instrument executed in connection with the
foregoing.

“Notes” has the meaning specified in paragraph 1.

“OFAC” has the meaning specified in paragraph 8N(i).

“OFAC Listed Person” has the meaning specified in paragraph 8N(i).

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate signed in the name of the Company by
an Authorized Officer of the Company.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor.

“Person” means and include an individual, a partnership, a joint venture, a
corporation (including a business trust), a limited liability company, a joint
stock company, a trust, an unincorporated association, a joint venture or other
entity, or a government or any political subdivision or agency thereof.

“Plan” means an employee pension benefit plan (other than a Multiemployer Plan)
to which Section 4021 of ERISA applies and (i) which is maintained for employees
of the Company or any member of a Controlled Group or (ii) to which the Company
or any member of a Controlled Group made, or was required to make, contributions
at any time within the preceding five years.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Prudential” means PGIM, Inc.

“Prudential Affiliate” means (a) any corporation or other entity controlling,
controlled by, or under common control with, Prudential, or (b) any managed
account or investment fund which is managed by Prudential or a Prudential
Affiliate described in clause (a) of this definition. For purposes of this
definition, the terms

 

41



--------------------------------------------------------------------------------

“control”, “controlling” and “controlled” shall mean the ownership, directly or
through subsidiaries, of a majority of a corporation’s or other entity’s voting
stock or equivalent voting securities or interests.

“Purchasers” means with respect to any Accepted Notes, the Prudential
Affiliate(s), and their respective successors and assigns, which are purchasing
such Accepted Notes.

“QPAM Exemption” has the meaning set forth in paragraph 9B.

“Rate Hedging Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all
agreements, devices or arrangements designed to protect at least one of the
parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party’s assets, liabilities or exchange
transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants, and (b) any and all
cancellations, buybacks, reversals, terminations or assignments of any of the
foregoing.

“Regulations T, U and X” means Regulations T, U and X issued by the Board of
Governors of the Federal Reserve System, as from time to time amended.

“Reportable Event” means (i) a reportable event described in Section 4043 of
ERISA and regulations thereunder (other than reportable events for which notice
has been waived pursuant to PBGC regulations), (ii) a withdrawal by a
substantial employer from a Plan to which more than one employer contributes, as
referred to in Section 4063(b) of ERISA, or (iii) a cessation of operations at a
facility causing more than 20% of Plan participants to be separated from
employment, as referred to in Section 4062(e) of ERISA.

“Request for Purchase” has the meaning specified in paragraph 2B(4).

“Required Holder(s)” means the holder or holders of at least 51% of the
aggregate principal amount of the Notes or of a Series of Notes, as the context
may require, from time to time outstanding.

“Rescheduled Closing Day” has the meaning specified in paragraph 2B(8).

“Responsible Officer” means the President, the Chief Accounting Officer, the
Treasurer or the Chief Financial Officer of the Company.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and its successors.

 

42



--------------------------------------------------------------------------------

“S&P Rating” means, at any time, the rating of the long-term senior unsecured,
non-credit-enhanced debt obligations of the Company then outstanding most
recently announced by S&P.

“Securities Act” means the Securities Act of 1933, as amended.

“Senior Credit Agreement” means that Amended and Restated Credit Agreement,
dated as of October 16, 2014, among Coca-Cola Bottling Co. Consolidated as
borrower, the lenders from time to time party thereto, Branch Banking and Trust
Company, as documentation Agent, Citibank, N.A. and Wells Fargo Bank, National
Association, as co-syndication agents, and JPMorgan Chase Bank, N.A. as
administrative agent, including any renewals, extensions, amendments,
supplements, restatements, replacements or refinancing thereof.

“Series” has the meaning specified in paragraph 1.

“Shelf Note” has the meaning specified in paragraph 1.

“Significant Holder” means (i) Prudential, so long as Prudential and all
Prudential Affiliates, collectively, shall hold (or be committed under this
Agreement to purchase) at least 20% of the aggregate principal amount of the
Notes, or (ii) any other holder that, together with its Affiliates shall hold
(or be committed under this Agreement to purchase) at least 20% of the aggregate
principal amount of the Notes from time to time outstanding (provided that only
one holder may visit and inspect properties on behalf of the holder and its
Affiliates).

“Source” has the meaning set forth in paragraph 9B.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership, limited liability
company or other entity (irrespective of whether or not at the time securities
or other ownership interests of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person; provided that, notwithstanding the foregoing, Piedmont Coca-Cola
Bottling Partnership, a Delaware general partnership, shall be deemed to be a
Subsidiary of the Company so long as the Company owns a greater than 50%
economic interest therein.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

 

43



--------------------------------------------------------------------------------

“Transferee” means any direct or indirect transferee of all or any part of any
Note purchased by any Purchaser under this Agreement.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“U.S. Economic Sanctions” has the meaning specified in paragraph 8N(i).

“Unfunded Benefit Liabilities” means the sum of (i) the amount (if any) by which
the present value of all vested and unvested accrued benefits under a single
employer plan, as defined in Section 4001(a)(15) of ERISA, exceeds the fair
market value of assets allocable to such benefits, all determined as of the then
most recent valuation date for such Plans using the PBGC actuarial assumptions
utilized for purposes of determining the current liability for purposes of such
valuation and (ii) the accrued liabilities for benefits under the
post-retirement benefit plan of the Company and its Consolidated Subsidiaries,
determined in accordance with GAAP.

10C. Accounting Principles, Terms and Determinations. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP
consistent with those applied in the preparation of the financial statements
referred to in paragraph 8C. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) by excluding from Consolidated Cash Flow all non-cash
credits or charges resulting from commodity hedging transactions. If at any time
any change in GAAP would affect the computation of any financial ratio or
requirement set forth herein, and the Company so requests, the holders of the
Notes and the Company will negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP; provided that until so amended, such ratio or requirement shall continue
to be computed in accordance with GAAP as in effect prior to such change
therein.

 

44



--------------------------------------------------------------------------------

11. MISCELLANEOUS.

11A. Note Payments. So long as any Purchaser shall hold any Note, the Company
will make payments of principal of, interest on, and any Yield-Maintenance
Amount payable with respect to, such Note, which comply with the terms of this
Agreement, by wire transfer of immediately available funds for credit (not later
than 1:00 PM, New York City time, on the date due) to (i) the account or
accounts of such Purchaser specified in the Confirmation of Acceptance with
respect to such Note in the case of any Shelf Note or (ii) such other account or
accounts in the United States as such Purchaser may from time to time designate
in writing, notwithstanding any contrary provision herein or in any Note with
respect to the place of payment. Each Purchaser agrees that, before disposing of
any Note, it will make a notation thereon (or on a schedule attached thereto) of
all principal payments previously made thereon and of the date to which interest
thereon has been paid. The Company agrees to afford the benefits of this
paragraph 11A to any Transferee which shall have made the same agreement as the
Purchasers have made in this paragraph 11A. No holder shall be required to
present or surrender any Note or make any notation thereon, except that upon
written request of the Company made concurrently with or reasonably promptly
after payment or prepayment in full of any Note, the applicable holder shall
surrender such Note for cancellation, reasonably promptly after any such
request, to the Company at its principal executive office.

11B. Expenses; Indemnification. Whether or not the transactions contemplated
hereby shall be consummated, the Company shall pay, and save Prudential, each
Purchaser and any Transferee harmless against liability for the payment of, all
out-of-pocket expenses arising in connection with such transactions, including
(i) (A) all stamp and documentary taxes and similar charges, (B) costs of
obtaining a private placement number for the Notes and (C) fees and expenses of
brokers, agents, dealers, investment banks or other intermediaries or placement
agents, in each case as a result of the execution and delivery of this Agreement
or the issuance of the Notes; (ii) reasonable document production and
duplication charges and the reasonable fees and expenses of counsel engaged by
the Purchasers and Transferees (but limited to those fees and expenses of
(1) one external counsel, (2) to the extent reasonably required, one local
counsel in each relevant jurisdiction, and (3) to the extent reasonably
required, one regulatory counsel for such Persons) in connection with (A) this
Agreement and the transactions contemplated hereby and (B) any subsequent
proposed waiver, amendment or modification of, or proposed consent under, this
Agreement, whether or not such the proposed action shall be effected or granted;
(iii) the costs and expenses, including attorneys’ and financial advisory fees,
incurred by such Purchaser or such Transferee in enforcing (or determining
whether or how to enforce) any rights under this Agreement or the Notes or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement or the transactions contemplated
hereby or by reason of such Purchaser’s or such Transferee’s having acquired any
Note, including without limitation costs and expenses incurred in any workout,
restructuring or renegotiation proceeding or bankruptcy case; and (iv) any
judgment, liability, claim, order, decree, cost, fee, expense, action or
obligation resulting from the consummation of the transactions contemplated
hereby, including the use of the proceeds of the Notes by the Company.

 

45



--------------------------------------------------------------------------------

The Company will promptly pay or reimburse each Purchaser or holder of a Note
(upon demand, in accordance with each such Purchaser’s or holder’s written
instructions) for all fees and costs paid or payable by such Purchaser or holder
to the SVO in connection with the initial filing of this Agreement and all
related documents and financial information, and all subsequent annual and
interim filings of documents and financial information related to this
Agreement, with the SVO or any successor organization acceding to the authority
thereof.

The Company shall indemnify each holder of the Notes and each of its Related
Parties (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, the Notes, any other Note Documents,
the performance by the parties hereto of their respective obligations hereunder
or under the Notes, the other Note Documents or the consummation of the
transactions contemplated hereby or thereby, (ii) any Notes or the use of the
proceeds thereof, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any of the Company’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

The obligations of the Company under this paragraph 11B shall survive the
transfer of any Note or portion thereof or interest therein by any Purchaser or
Transferee and the payment of any Note.

11C. Consent to Amendments. This Agreement may be amended, and the Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, if the Company shall obtain the written consent to such
amendment, action or omission to act, of the Required Holder(s) of the Notes of
each Series except that, (i) with the written consent of the holders of all
Notes of a particular Series at the time outstanding (and not without such
written consents), the Notes of such Series may be amended or the provisions
thereof waived to postpone the maturity thereof or the date of any scheduled
payments, to reduce the principal thereof, or to reduce the rate, method of
computation or time of payment of interest on or any Yield-Maintenance Amount
payable with respect to the Notes of such Series, or affect the time, amount or
allocation of any prepayment, (ii) without the written consent of the holder or
holders of all Notes at the time outstanding, no amendment to or waiver of the
provisions of this

 

46



--------------------------------------------------------------------------------

Agreement shall change or affect the provisions of paragraph 7A or this
paragraph 11C insofar as such provisions relate to proportions of the principal
amount of the Notes of any Series, or the rights of any individual holder of
Notes, required with respect to any declaration of Notes to be due and payable
or with respect to any consent, amendment, waiver or declaration, (iii) with the
written consent of Prudential (and not without the written consent of
Prudential) the provisions of paragraph 2B may be amended or waived (except
insofar as any such amendment or waiver would affect any rights or obligations
with respect to the purchase and sale of Notes which shall have become Accepted
Notes prior to such amendment or waiver), and (iv) with the written consent of
all of the Purchasers which shall have become obligated to purchase Accepted
Notes of any Series (and not without the written consent of all such
Purchasers), any of the provisions of paragraphs 2B and paragraph 3 may be
amended or waived insofar as such amendment or waiver would affect only rights
or obligations with respect to the purchase and sale of the Accepted Notes of
such Series or the terms and provisions of such Accepted Notes. Each holder of
any Note at the time or thereafter outstanding shall be bound by any consent
authorized by this paragraph 11C, whether or not such Note shall have been
marked to indicate such consent, but any Notes issued thereafter may bear a
notation referring to any such consent. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note. As used herein and in the Notes, the term “this Agreement” and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.

11D. Form, Registration, Transfer and Exchange of Notes; Lost Notes. The Notes
are issuable as registered notes without coupons in denominations of at least
$100,000, except as may be necessary to (i) reflect any principal amount not
evenly divisible by $100,000 or (ii) enable the registration of transfer by a
holder of its entire holding of Notes. The Company shall keep at its principal
office a register in which the Company shall provide for the registration of
Notes and of transfers of Notes. Upon surrender for registration of transfer of
any Note at the principal office of the Company, the Company shall, at its
expense and within five Business Days of receipt of such Notes, execute and
deliver one or more new Notes of like tenor and of a like aggregate principal
amount, registered in the name of such transferee or transferees. At the option
of the holder of any Note, such Note may be exchanged for other Notes of like
tenor and of any authorized denominations, of a like aggregate principal amount,
upon surrender of the Note to be exchanged at the principal office of the
Company. Whenever any Notes are so surrendered for exchange, the Company shall,
at its expense and within five Business Days of receipt of such Notes, execute
and deliver the Notes which the holder making the exchange is entitled to
receive. Each installment of principal payable on each installment date upon
each new Note issued upon any such transfer or exchange shall be in the same
proportion to the unpaid principal amount of such new Note as the installment of
principal payable on such date on the Note surrendered for registration of
transfer or exchange bore to the unpaid principal amount of such Note. No
reference need be made in any such new Note to any installment or installments
of principal previously due and paid upon the Note surrendered for registration
of transfer or exchange. Every Note surrendered for registration of transfer or
exchange shall be duly

 

47



--------------------------------------------------------------------------------

endorsed, or be accompanied by a written instrument of transfer duly executed,
by the holder of such Note or such holder’s attorney duly authorized in writing.
Any Note or Notes issued in exchange for any Note or upon transfer thereof shall
carry the rights to unpaid interest and interest to accrue which were carried by
the Note so exchanged or transferred, so that neither gain nor loss of interest
shall result from any such transfer or exchange. Upon receipt of written notice
from the holder of any Note of the loss, theft, destruction or mutilation of
such Note and, in the case of any such loss, theft or destruction, upon receipt
of such holder’s unsecured indemnity agreement, or in the case of any such
mutilation upon surrender and cancellation of such Note, the Company will make
and deliver a new Note, of like tenor, in lieu of the lost, stolen, destroyed or
mutilated Note. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

11E. Persons Deemed Owners; Participations. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name any
Note is registered as the owner and holder of such Note for the purpose of
receiving payment of principal of, interest on, and any Yield-Maintenance Amount
payable with respect to, such Note and for all other purposes whatsoever,
whether or not such Note shall be overdue, and the Company shall not be affected
by notice to the contrary. Subject to the preceding sentence, the holder of any
Note may from time to time grant participations in all or any part of such Note
to any Person on such terms and conditions as may be determined by such holder
in its sole and absolute discretion.

11F. Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or made in writing by or on
behalf of the Company in connection herewith shall survive the execution and
delivery of this Agreement and the Notes, the transfer by any Purchaser of any
Note or portion thereof or interest therein and the payment of any Note, and may
be relied upon by any Transferee, regardless of any investigation made at any
time by or on behalf of any Purchaser or any Transferee. Subject to the
preceding sentence, this Agreement and the Notes embody the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings relating to such
subject matter.

11G. Successors and Assigns. All covenants and other agreements in this
Agreement contained by or on behalf of any of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto (including, without limitation, any Transferee) whether so expressed or
not; provided, however, that, so long as no Event of Default has occurred and is
continuing, no Competitor may acquire any Notes hereunder without the prior
written consent of the Company. The applicable Purchaser shall give the Company
prompt written notice of any assignment of a Note.

11H. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
any

 

48



--------------------------------------------------------------------------------

one of such covenants, the fact that it would be permitted by an exception to,
or otherwise be in compliance within the limitations of, another covenant shall
not (i) avoid the occurrence of an Event of Default or Default if such action is
taken or such condition exists or (ii) in any way prejudice an attempt by the
holders to prohibit (through equitable action or otherwise) the taking of any
action by the Company or a Subsidiary which would result in an Event of Default
or Default.

11I. Notices. All written communications provided for hereunder (other than
communications provided for under paragraph 2) shall be sent by first class mail
or nationwide overnight delivery service (with charges prepaid) and (i) if to
any Purchaser, addressed as specified for such communications in the Purchaser
Schedule attached to the applicable Confirmation of Acceptance (in the case of
any Shelf Notes) or at such other address as any such Purchaser shall have
specified to the Company in writing, (ii) if to any other holder of any Note,
addressed to it at such address as it shall have specified in writing to the
Company or, if any such other holder shall not have so specified an address,
then addressed to such holder in care of the last holder of such Note which
shall have so specified an address to the Company and (iii) if to the Company,
addressed to it at 4100 Coca-Cola Plaza, Charlotte, NC 28211. Any communication
pursuant to paragraph 2 shall be made by the method specified for such
communication in paragraph 2.

11J. Payments Due on Non-Business Days. Anything in this Agreement or the Notes
to the contrary notwithstanding, any payment of principal of or interest on, or
Yield-Maintenance Amount payable with respect to, any Note that is due on a date
other than a Business Day shall be made on the next succeeding Business Day
without including the additional days elapsed in the computation of the interest
payable on such next succeeding Business Day; provided that if the maturity date
of any Note is a date other than a Business Day, then and in such event payment
shall be made on the next succeeding Business Day, but shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

11K. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11L. Descriptive Headings. The descriptive headings of the several paragraphs of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.

11M. Satisfaction Requirement. If any agreement, certificate or other writing,
or any action taken or to be taken, is by the terms of this Agreement required
to be satisfactory to any Purchaser, to any holder of Notes or to the Required
Holder(s), the determination of such satisfaction shall be made by such
Purchaser, such holder or the Required Holder(s), as the case may be, in the
sole and exclusive judgment (exercised in good faith) of the Person or Persons
making such determination.

 

49



--------------------------------------------------------------------------------

11N. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK IN ACCORDANCE WITH THE PROVISIONS OF §5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

11O. Consent to Jurisdiction; Waiver or Immunities. The Company hereby
irrevocably submits to the jurisdiction of any New York state or Federal court
sitting in New York in any action or proceeding arising out of or relating to
this Agreement, and the Company hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in New York
state or Federal court. The Company hereby irrevocably waives, to the fullest
extent it may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. The Company agrees and irrevocably
consents to the service of any and all process in any such action or proceeding
by the mailing, by registered or certified U.S. mail, or by any other means or
mail that requires a signed receipt, of copies of such process to CT Corporation
System at 1633 Broadway, New York, New York 10019. The Company agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this paragraph 11O shall affect the right of any
holder of the Notes to serve legal process in any other manner permitted by law
or affect the right of any holder of the Notes to bring any action or proceeding
against the Company or its property in the courts of any other jurisdiction. To
the extent that the Company has or hereafter may acquire immunity from
jurisdiction of any court or from any legal process (whether through service of
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, the Company hereby
irrevocably waives such immunity in respect of its obligations under this
agreement.

11P. WAIVER OF JURY TRIAL. THE COMPANY AND THE HOLDERS OF THE NOTES AGREE TO
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION AND THE LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. THE HOLDERS OF THE NOTES AND THE COMPANY EACH
ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS
BUSINESS RELATIONSHIP, THAT EACH

 

50



--------------------------------------------------------------------------------

HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THE
HOLDERS OF THE NOTES AND THE COMPANY FURTHER WARRANT AND REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

11Q. Severalty of Obligations. The sales of Notes to the Purchasers are to be
several sales, and the obligations of Prudential and the Purchasers under this
Agreement are several obligations. No failure by Prudential or any Purchaser to
perform its obligations under this Agreement shall relieve any other Purchaser
or the Company of any of its obligations hereunder, and neither Prudential nor
any Purchaser shall be responsible for the obligations of, or any action taken
or omitted by, any other such Person hereunder.

11R. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

11S. Binding Agreement. When this Agreement is executed and delivered by the
Company and PGIM, Inc. This Agreement shall also inure to the benefit of each
Purchaser which shall have executed and delivered a Confirmation of Acceptance,
and each such Purchaser shall be bound by this Agreement to the extent provided
in such Confirmation of Acceptance.

11T. Maximum Interest Payable. The Company, each Purchaser and any other holder
of the Notes specifically intend and agree to limit contractually the amount of
interest payable under this Agreement, the Notes and all other instruments and
agreements related hereto and thereto to the maximum amount of interest lawfully
permitted to be charged under applicable law. Therefore, none of the terms of
this Agreement, the Notes or any instrument pertaining to or relating to this
Agreement or the Notes shall ever be construed to create a contract to pay
interest at a rate in excess of the maximum rate permitted to be charged under
applicable law, and neither the Company, any guarantor nor any other party
liable or to become liable hereunder, under the Notes, any guaranty or under any
other instruments and agreements related hereto and thereto shall ever be liable
for interest in excess of the amount determined at such maximum rate, and the
provisions of this paragraph 11T shall control over all other provisions of this
Agreement, the Notes, any guaranty or any other instrument pertaining to or
relating to the transactions herein contemplated. If any amount of interest
taken or received by a Purchaser or any holder of a Note shall be in excess of
said maximum amount of interest which, under applicable law, could lawfully have
been collected by such Purchaser or such holder incident to such transactions,
then such excess shall be deemed to have been the result of a mathematical error
by all parties hereto and shall be refunded promptly by

 

51



--------------------------------------------------------------------------------

the Person receiving such amount to the party paying such amount, or, at the
option of the recipient, credited ratably against the unpaid principal amount of
the Note or Notes held by a Purchaser or such holder, respectively. All amounts
paid or agreed to be paid in connection with such transactions which would under
applicable law be deemed “interest” shall, to the extent permitted by such
applicable law, be amortized, prorated, allocated and spread throughout the
stated term of this Agreement and the Notes. “Applicable law” as used in this
paragraph means that law in effect from time to time which permits the charging
and collection of the highest permissible lawful, nonusurious rate of interest
on the transactions herein contemplated including laws of the State of New York
and of the United States of America, and “maximum rate” as used in this
paragraph means, with respect to each of the Notes, the maximum lawful,
nonusurious rates of interest (if any) which under applicable law may be charged
to the Company from time to time with respect to such Notes.

11U. Directly or Indirectly. Where any provision in this Agreement refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether the action in question is
taken directly or indirectly by such Person.

11V. Transaction References. The Company agrees that Prudential Capital Group
may (a) refer to its role in originating the purchase of the Notes from the
Company, as well as the identity of the Company and the maximum aggregate
principal amount of the Shelf Notes and the date on which the Facility was
established, on its internet site or in marketing materials, press releases,
published “tombstone” announcements or any other print or electronic medium and
(b) display the Company’s corporate logo in conjunction with any such reference,
provided that the Company has consented in writing to each such reference, which
consent may not be unreasonably withheld, qualified or delayed.

[Signature pages to follow]

 

52



--------------------------------------------------------------------------------

Very truly yours,

COCA-COLA BOTTLING CO. CONSOLIDATED

By:

 

/s/ Clifford M. Deal, III

Name:

  Clifford M. Deal, III

Title:

  Senior Vice President & Chief Financial Officer



--------------------------------------------------------------------------------

The foregoing Agreement is hereby accepted as of the date first above written.

PGIM, INC.

By:

 

/s/ Ashley Dexter

 

Vice President



--------------------------------------------------------------------------------

SCHEDULE 6B

EXISTING LIENS

NONE



--------------------------------------------------------------------------------

SCHEDULE 6E

PERMITTED INDEBTEDNESS

1. Lease Agreement, dated as of December 18, 2006, between the CCBCC Operations,
LLC and Beacon Investment Corporation, related to the Company’s corporate
headquarters and an adjacent office building in Charlotte, North Carolina.

2. Lease Agreement, dated as of December 15, 2000, between the Company and
Harrison Limited Partnership One, related to the Snyder Production Center in
Charlotte, North Carolina and a distribution center adjacent thereto. The
Company reserves the right to assign this lease to a Subsidiary.

3. Lease Agreement, dated as of January 3, 2011, between the Company and
Crown-Raleigh III, LLC, related to the Company’s sales distribution facility in
Clayton, North Carolina. The Company reserves the right to assign this lease to
a Subsidiary.

4. Lease Agreement, dated as of January 13, 2011, between the Company and DCT
Mid South Logistics V LP, related to the Company’s sales distribution facility
in LaVergne, Tennessee. The Company reserves the right to assign this lease to a
Subsidiary.



--------------------------------------------------------------------------------

SCHEDULE 8E

ACTIONS PENDING

NONE



--------------------------------------------------------------------------------

SCHEDULE 8K

TAX CLAIMS

NONE



--------------------------------------------------------------------------------

SCHEDULE 8J

LITIGATION

NONE



--------------------------------------------------------------------------------

SCHEDULE 8L

SUBSIDIARIES AND MATERIAL SUBSIDIARIES

 

Entity’s Legal Name

   Incorporated/
Organized     

Ownership By

   Percent
Owned  

Material Subsidiaries:

        

CCBCC Operations, LLC

     DE       Coca-Cola Bottling Co. Consolidated      100 % 

CCBC of Wilmington, Inc.

     DE       Piedmont Coca-Cola Bottling Partnership      100 % 

Coca-Cola Ventures, Inc.

     DE       Coca-Cola Bottling Co. Consolidated      100 % 

Piedmont Coca-Cola Bottling Partnership

     DE       Coca-Cola Ventures, Inc.      77 % 

Red Classic Transportation Services, LLC

     NC       Red Classic Services, LLC      100 % 

Tennessee Soft Drink Production Company

     TN       CCBCC Operations, LLC      100 % 

Other Subsidiaries:

        

CCBCC, Inc.

     DE       Coca-Cola Bottling Co. Consolidated      100 % 

Chesapeake Treatment Company, LLC

     NC       CCBCC Operations, LLC      100 % 

Consolidated Beverage Co.

     DE       Coca-Cola Bottling Co. Consolidated      100 % 

Consolidated Real Estate Group, LLC

     NC       Coca-Cola Bottling Co. Consolidated      100 % 

Data Ventures, Inc.

     NC       Coca-Cola Bottling Co. Consolidated      100 % 

Heath Oil Co., Inc.

     SC       CCBCC Operations, LLC      100 % 

TXN, Inc.

     DE       Data Ventures, Inc.      100 % 

Swift Water Logistics, Inc.

     NC       Coca-Cola Bottling Co. Consolidated      100 % 

Data Ventures Europe, BV

     Netherlands       Data Ventures, Inc.      100 % 

Equipment Reutilization Solutions, LLC

     NC       CCBCC Operations, LLC      100 % 



--------------------------------------------------------------------------------

Red Classic Services, LLC

   NC    Coca-Cola Bottling Co. Consolidated      100 % 

Red Classic Equipment, LLC

   NC    Red Classic Services, LLC      100 % 

Red Classic Transit, LLC

   NC    Red Classic Transportation Services, LLC      100 % 

Red Classic Contractor, LLC

   NC    Red Classic Transportation Services, LLC      100 % 

 

2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SHELF NOTE

COCA-COLA BOTTLING CO. CONSOLIDATED

[        ]% Senior Note, Series         , Due [                ,         ]

No. [            ]

PPN[                    ]

ORIGINAL PRINCIPAL AMOUNT:

ORIGINAL ISSUE DATE:

INTEREST RATE:

INTEREST PAYMENT DATES:

FINAL MATURITY DATE:

PRINCIPAL PREPAYMENT DATES AND AMOUNTS:

For Value Received, the undersigned, COCA-COLA BOTTLING CO. CONSOLIDATED (the
“Company”), a corporation organized and existing under the laws of the State of
[                    ], hereby promises to pay to [                    ], or
registered assigns, the principal sum of [                        ] Dollars [on
the Final Maturity Date specified above (or so much thereof as shall not have
been prepaid),] [, payable on the Principal Prepayment Dates and in the amounts
specified above, and on the Final Maturity Date specified above in an amount
equal to the unpaid balance of the principal hereof,] with interest (computed on
the basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the Interest Rate per annum specified above if no Event of Default has
occurred and is continuing, payable on each Interest Payment Date specified
above and on the Final Maturity Date specified above, commencing with the
Interest Payment Date next succeeding the date hereof, until the principal
hereof shall have become due and payable, and (b) on the unpaid balance hereof
at the Default Rate (as defined in the Note Purchase Agreement referred to
below) if an Event of Default has occurred and is continuing, and to the extent
permitted by law on any overdue payment of interest and any Yield-Maintenance
Amount (as defined in the Note Purchase Agreement referred to below), payable at
the Default Rate on each Interest Payment Date as aforesaid (or, at the option
of the registered holder hereof, on demand).

Payments of principal of, interest on and any Yield-Maintenance Amount with
respect to this Note are to be made in lawful money of the United States of
America at such place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.

This Note is one of a series of Senior Notes (the “Notes”) issued pursuant to
the Note Purchase and Private Shelf Agreement, dated as of June 10, 2016 (as
from time to time amended, the “Note Purchase Agreement”), among the Company and
the respective Purchasers named therein and is entitled to the benefits thereof.
Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer in accordance with the
terms of the Note Purchase Agreement accompanied by a written instrument of
transfer duly executed, by the registered holder hereof or such holder’s
attorney duly authorized in writing, a new Note for a like principal amount will
be issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Company may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Yield-Maintenance Amount) and with the effect provided
in the Note Purchase Agreement.

THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF NEW YORK AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAW OF SUCH STATE IN
ACCORDANCE WITH THE PROVISIONS OF §5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

 

COCA-COLA BOTTLING CO. CONSOLIDATED

By:

 

 

Name:

 

Title:

 

 

EXHIBIT A-2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF FUNDS DELIVERY INSTRUCTION]

[Company’s Letterhead]

[List Purchasers]

c/o Prudential Capital Group

1075 Peachtree St., Suite 3600

Atlanta, GA 30309

Re: Funds Delivery Instruction

Ladies and Gentlemen:

As contemplated by paragraph 2 of the Note Purchase and Private Shelf Agreement,
dated as of June 10, 2016, between us, the undersigned hereby instructs you to
deliver, on the Closing Day, the proceeds of the Notes in the manner required by
paragraph 2 to the undersigned’s account identified below:

Account Name:

Account No:

Bank:

Bank City & State:

Bank ABA No:

Reference:

This instruction has been executed and delivered by an authorized representative
of the undersigned.

 

Very truly yours,

COCA-COLA BOTTLING CO. CONSOLIDATED

By:

 

 

 

Title:



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF REQUEST FOR PURCHASE

COCA-COLA BOTTLING CO. CONSOLIDATED

Reference is made to the Note Purchase and Private Shelf Agreement (the
“Agreement”), dated as of June 10, 2016 between COCA-COLA BOTTLING CO.
CONSOLIDATED (the “Company”), on the one hand, and PGIM, Inc. (“Prudential”) and
each Prudential Affiliate which becomes party thereto, on the other hand.
Capitalized terms used and not otherwise defined herein shall have the
respective meanings specified in the Agreement.

Pursuant to paragraph 2B(4) of the Agreement, the Company hereby makes the
following Request for Purchase:

 

  1.

Aggregate principal amount of the Shelf Notes covered hereby (the “Notes”)
$            1

 

  2.

Individual specifications of the Notes:

 

Principal Amount

   Final
Maturity
Date      Principal
Prepayment
Dates and
Amounts      Interest
Payment
Period              [    ] in arrears   

 

  3.

Use of proceeds of the Notes:

 

  4.

Proposed day for the closing of the purchase and sale of the Notes:

 

  5.

The purchase price of the Notes is to be transferred to:

 

Name and Address and ABA Routing Number of Bank

   Number of
Account           

 

1

Minimum principal amount of $25,000,000.



--------------------------------------------------------------------------------

6. The Schedules to the Agreement to be updated in connection with the issuance
of the Notes are restated in full, in the form attached hereto (the “Updated
Schedules”), and marked to show changes from the existing corresponding
Schedules to the Credit Agreement.

7. The Company certifies that (a) after incorporating the information, if any,
contained in the Updated Schedules, the representations and warranties contained
in paragraph 8 of the Agreement are true in all material respects on and as of
the date of this Request for Purchase and (b) that there exists on the date of
this Request for Purchase no Event of Default or Default.

8. The Issuance Fee to be paid pursuant to the Agreement will be paid by the
Company on the Closing Day.

Dated:

 

COCA-COLA BOTTLING CO. CONSOLIDATED

By:

 

 

Title:

 

 

EXHIBIT C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF CONFIRMATION OF ACCEPTANCE

Reference is made to the Note Purchase and Private Shelf Agreement (the
“Agreement”), dated as of June 10, 2016 between COCA-COLA BOTTLING CO.
CONSOLIDATED (the “Company”), on the one hand, and PGIM, Inc. (“Prudential”) and
each Prudential Affiliate which becomes party thereto, on the other hand.
Capitalized terms used and not otherwise defined herein shall have the
respective meanings specified in the Agreement.

Prudential or the Prudential Affiliate which is named below as a Purchaser of
Notes hereby confirms the representations as to such Notes set forth in
paragraph 9 of the Agreement, and agrees to be bound by the provisions of
paragraphs 2B(6) and 2B(8) of the Agreement relating to the purchase and sale of
such Notes and by the provisions of the second sentence of paragraph 11A of the
Agreement.

Pursuant to paragraph 2B(6) of the Agreement, an Acceptance with respect to the
following Accepted Notes is hereby confirmed:

 

I.

Accepted Notes: Aggregate principal amount $                        

 

(A)

  

(a)

 

Name of Purchaser:

  

(b)

 

Principal amount:

  

(c)

 

Final maturity date:

  

(d)

 

Principal prepayment dates and amounts:

  

(e)

 

Interest rate:

  

(f)

 

Interest payment period:               [            ] in arrears

  

(g)

 

Payment and notice instructions: As set forth on attached

    

                                                         Purchaser Schedule

(B)

  

(a)

 

Name of Purchaser:

  

(b)

 

Principal amount:

  

(c)

 

Final maturity date:

  

(d)

 

Principal prepayment dates and amounts:

  

(e)

 

Interest rate:

  

(f)

 

Interest payment period:               [            ] in arrears

  

(g)

 

Payment and notice instructions: As set forth on attached

    

                                                         Purchaser Schedule

[(C), (D) same information as above.]

 

II.

Closing Day:



--------------------------------------------------------------------------------

III.

Facility Fee:

Dated:

 

[PGIM, INC.]

By

 

 

 

Vice President

[PRUDENTIAL AFFILIATE]

By

 

 

 

Vice President

Acknowledged and Agreed:

 

COCA-COLA BOTTLING CO. CONSOLIDATED

By:

 

 

Name:

 

 

Title:

 

 

[ATTACH PURCHASER SCHEDULES]

 

EXHIBIT D-2



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF COMPLIANCE CERTIFICATE]

 

To:

[List Purchasers]

This Compliance Certificate is furnished pursuant to that certain Note Purchase
and Private Shelf Agreement dated as of June 10, 2016 (as amended, modified,
renewed or extended from time to time, the “Agreement”) between COCA-COLA
BOTTLING CO. CONSOLIDATED (the “Company”), on the one hand, and PGIM, Inc.
(“Prudential”) and each Prudential Affiliate which becomes party thereto, on the
other hand. Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected Chief Financial Officer of the Company;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or an Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Company’s compliance with certain covenants of the Agreement, all
of which data and computations are true, complete and correct.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event:

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this [            ] day of
[                ], 20[    ].

[Signature page to follow]



--------------------------------------------------------------------------------

COCA-COLA BOTTLING CO. CONSOLIDATED

By

 

 

 

Chief Financial Officer